Exhibit 10.1

HOPFED BANCORP, INC. 2015

EMPLOYEE STOCK OWNERSHIP PLAN

Effective as of January 1, 2015

Dated February 27, 2015



--------------------------------------------------------------------------------

HOPFED BANCORP, INC. 2015

EMPLOYEE STOCK OWNERSHIP PLAN

WHEREAS, HopFed Bancorp, Inc. (“Company”), a Kentucky corporation and the
holding company for Heritage Bank USA, Inc., a Kentucky chartered commercial
bank, has approved the adopted the HopFed Bancorp, Inc. Employee Stock Ownership
Plan (the “Plan”).

NOW, THEREFORE, the Company hereby adopts the Plan as set forth herein.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer on the date set forth below.

Date of Execution: February 27, 2015

 

HOPFED BANCORP, INC., By

/s/ John E. Peck

Title:

President / CEO

 

1



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Section 1.

 

Plan Identity

     1   

1.1

 

Name

     1   

1.2

 

Purpose

     1   

1.3

 

Effective Date

     1   

1.4

 

Fiscal Period

     1   

1.5

 

Single Plan for All Employers

     1   

1.6

 

Interpretation of Provisions

     1   

Section 2.

 

Definitions

     1   

Section 3.

 

Eligibility for Participation

     9   

3.1

 

Initial Eligibility

     9   

3.2

 

Eligibility Year

     9   

3.3

 

Terminated Employees

     9   

3.4

 

Certain Employees Ineligible

     10   

3.5

 

Participation and Reparticipation

     10   

3.6

 

Treatment of Qualified Military Service

     10   

Section 4.

 

Contributions and Credits

     10   

4.1

 

Discretionary Contributions

     10   

4.2

 

Contributions for Stock Obligations

     11   

4.3

 

Conditions as to Contributions

     11   

4.4

 

Rollover Contributions

     12   

Section 5.

 

Limitations on Contributions and Allocations

     12   

5.1

 

Limitation on Annual Additions

     12   

5.2

 

Effect of Limitations

     13   

5.3

 

Limitations as to Certain Participants

     14   

5.4

 

Erroneous Allocations

     14   

Section 6.

 

Trust Fund and Its Investment

     15   

6.1

 

Creation of Trust Fund

     15   

6.2

 

Stock Fund and Investment Fund

     15   

6.3

 

Acquisition of Stock

     15   

6.4

 

Participants’ Option to Diversify

     16   

6.5

 

Post-Service Investments

     17   

Section 7.

 

Voting Rights and Dividends on Stock

     17   

7.1

 

Voting and Tendering of Stock

     17   

7.2

 

Application of Dividends

     18   

Section 8.

 

Adjustment to Accounts

     20   

8.1

 

ESOP Allocations

     20   

8.2

 

Charges to Accounts

     20   

 

i



--------------------------------------------------------------------------------

8.3

Stock Fund Account

  21   

8.4

Investment Fund Account

  21   

8.5

Adjustment to Value of Trust Fund

  21   

8.6

Participant Statements

  21   

Section 9.

Vesting of Participants’ Interests

  21   

9.1

Vesting in Accounts

  21   

9.2

Computation of Vesting Years

  22   

9.3

Full Vesting Upon Certain Events

  23   

9.4

Full Vesting Upon Plan Termination

  24   

9.5

Forfeiture, Repayment, and Restoral

  24   

9.6

Accounting for Forfeitures

  25   

9.7

Vesting and Nonforfeitability

  25   

Section 10.

Payment of Benefits

  25   

10.1

Benefits for Participants

  25   

10.2

Time for Distribution

  26   

10.3

Marital Status

  30   

10.4

Delay in Benefit Determination

  30   

10.5

Accounting for Benefit Payments

  31   

10.6

Options to Receive Stock

  31   

10.7

Restrictions on Disposition of Stock

  32   

10.8

Continuing Loan Provisions; Creations of Protections and Rights

  32   

10.9

Direct Rollover of Eligible Distribution

  32   

10.10

Waiver of 30-Day Period After Notice of Distribution

  33   

Section 11.

Rules Governing Benefit Claims and Review of Appeals

  34   

11.1

Claim for Benefits

  34   

11.2

Notification by Committee

  34   

11.3

Claims Review Procedure

  34   

11.4

Determinations of Disability

  35   

Section 12.

The Committee and its Functions

  35   

12.1

Authority of Committee

  35   

12.2

Identity of Committee

  35   

12.3

Duties of Committee

  35   

12.4

Valuation of Stock

  36   

12.5

Compliance with ERISA

  36   

12.6

Action by Committee

  36   

12.7

Execution of Documents

  36   

12.8

Adoption of Rules

  36   

12.9

Responsibilities to Participants

  36   

12.10

Alternative Payees in Event of Incapacity

  36   

12.11

Indemnification by Employers

  37   

12.12

Nonparticipation by Interested Member

  37   

 

ii



--------------------------------------------------------------------------------

Section 13.

Adoption, Amendment, or Termination of the Plan

  37   

13.1

Adoption of Plan by Other Employers

  37   

13.2

Plan Adoption Subject to Qualification

  37   

13.3

Right to Amend or Terminate

  37   

Section 14.

Miscellaneous Provisions

  38   

14.1

Plan Creates No Employment Rights

  38   

14.2

Nonassignability of Benefits

  38   

14.3

Limited Liability

  38   

14.4

Treatment of Expenses

  38   

14.5

Number and Gender

  39   

14.6

Nondiversion of Assets

  39   

14.7

Separability of Provisions

  39   

14.8

Service of Process

  39   

14.9

Governing State Law

  39   

14.10

Employer Contributions Conditioned on Deductibility

  39   

14.11

Unclaimed Accounts

  39   

14.12

Qualified Domestic Relations Order

  39   

14.13

Use of Electronic Media to Provide Notices and Make Participant Elections

  40   

Section 15.

Top-Heavy Provisions

  40   

15.1

Top-Heavy Plan

  40   

15.2

Definitions

  40   

15.3

Top-Heavy Rules of Application

  41   

15.4

Minimum Contributions

  42   

15.5

Top-Heavy Provisions Control in Top-Heavy Plan

  43   

 

iii



--------------------------------------------------------------------------------

HOPFED BANCORP, INC. 2015

EMPLOYEE STOCK OWNERSHIP PLAN

 

Section 1. Plan Identity.

1.1 Name. The name of this Plan is “HopFed Bancorp, Inc. 2015 Employee Stock
Ownership Plan.”

1.2 Purpose. The purpose of this Plan document is to describe the terms and
conditions under which contributions made pursuant to the Plan will be credited
and paid to Participants and Beneficiaries.

1.3 Effective Date. The Plan is adopted effective January 1, 2015.

1.4 Fiscal Period. This Plan shall be operated on the basis of the calendar year
for the purpose of keeping the Plan’s books and records and distributing or
filing any reports or returns required by law. This shall be the period from
January 1, 2015 through December 31, 2015, and each period of 12 consecutive
months beginning on January 1 of each succeeding year.

1.5 Single Plan for All Employers. This Plan shall be treated as a single plan
with respect to all participating Employers for the purpose of crediting
contributions and forfeitures and distributing benefits, determining whether
there has been any termination of Service, and applying the limitations set
forth in Section 5.

1.6 Interpretation of Provisions. The Employers intend this Plan and the Trust
Agreement to be a qualified stock bonus plan under Section 401(a) of the Code
and an employee stock ownership plan within the meaning of Section 407(d)(6) of
ERISA and Section 4975(e)(7) of the Code. The Plan is intended to have its
assets invested primarily in qualifying employer securities of one or more
Employers within the meaning of Section 407(d)(5) of ERISA, and to satisfy any
requirement under ERISA or the Code applicable to such a plan. Accordingly, the
Plan and Trust Agreement shall be interpreted and applied in a manner consistent
with this intent and shall be administered at all times and in all respects in a
nondiscriminatory manner.

 

Section 2. Definitions.

The following capitalized words and phrases shall have the meanings specified
when used in this Plan and in the Trust Agreement, unless the context clearly
indicates otherwise:

“Account” means a Participant’s interest in the assets accumulated under this
Plan as expressed in terms of a separate account balance that is periodically
adjusted to reflect his Employer’s contributions, the Plan’s investment
experience, and distributions and forfeitures.

“Active Participant” means a Participant who has satisfied the eligibility
requirements under Section 3 and who has at least 1,000 Hours of Service during
the current Plan Year.

 

1



--------------------------------------------------------------------------------

However, a Participant shall not qualify as an Active Participant unless (i) he
is in active Service with an Employer as of the last day of the Plan Year,
(ii) he is on a Recognized Absence as of such date, or (iii) his Service
terminated during the Plan Year by reason of Disability, death, Normal
Retirement, or a Change in Control (as defined under Section 9.3-2).

Notwithstanding the foregoing, for the initial Plan Year only, “Active
Participant” means an Employee who is in active Service with an Employer as of
the last day of the initial Plan Year (or meets the one of the requirements set
forth in (i), (ii) or (iii) of the preceding paragraph) and has at least one
Hour of Service during such initial Plan Year.

“Bank” means Heritage Bank USA, Inc. and any entity that succeeds to the
business of Heritage Bank USA, Inc.

“Beneficiary” means the entities or individuals who are designated by a
Participant to receive benefits payable under the Plan on the Participant’s
death. In the event that the Participant fails to designate a Beneficiary, or in
the event that the Participant is predeceased by all Beneficiaries, the death
benefit shall be payable to the Participant’s spouse or, if there is no spouse,
to the Participant’s children in equal shares or, if there are no children to
the Participant’s estate. The Committee may rely upon the advice of the
Participant’s executor or administrator as to the identity of the Participant’s
Spouse.

No election by a married Participant of a different Beneficiary shall be valid
unless the election is accompanied by the Spouse’s written consent, which
(i) must acknowledge the effect of the election, (ii) must explicitly provide
either that the designated Beneficiary may not subsequently be changed by the
Participant without the Spouse’s further consent, or that it may be changed
without such consent, and (iii) must be witnessed by the Committee, its
representative, or a notary public. (This requirement shall not apply if the
Participant establishes to the Committee’s satisfaction that the Spouse may not
be located.)

“Break in Service” means any Plan Year, or, for the initial eligibility
computation period under Section 3.2, the 12-consecutive month period beginning
on the first day of which an Employee has an Hour of Service, in which an
Employee has 500 or fewer Hours of Service. Solely for this purpose, an Employee
shall be considered employed for his normal hours of paid employment during a
Recognized Absence (said Employee shall not be credited with more than 501 Hours
of Service to avoid a Break in Service), unless he does not resume his Service
at the end of the Recognized Absence. Further, if an Employee is absent for any
period (i) by reason of the Employee’s pregnancy, (ii) by reason of the birth of
the Employee’s child, (iii) by reason of the placement of a child with the
Employee in connection with the Employee’s adoption of the child, or (iv) for
purposes of caring for such child for a period beginning immediately after such
birth or placement, the Employee shall be credited with the Hours of Service
which would normally have been credited but for such absence, up to a maximum of
501 Hours of Service. Hours of Service shall be credited only in the year in
which the absence from work begins, if a Participant would be prevented from
incurring a one-year Break in Service in such year solely because the period of
absence is treated as Hours of Service, or in any other case, in the immediately
following year.

“Code” means the Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

“Committee” means the committee responsible for the administration of this Plan
in accordance with Section 12. Until the Committee is appointed, the Trustee
shall carry out the duties and responsibilities of the Committee.

“Company” means HopFed Bancorp, Inc., the holding company of the Bank, and any
successor entity that succeeds to the business of the Company and adopts this
Plan as its own pursuant to Section 13.1 of the Plan. The Company is a
C-corporation as such term is defined under Section 1361 of the Code.

“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months. The determination of
Disability shall be made by the Plan Administrator.

“Eligible Employee” means an Employee, other than an Employee identified in
Section 3.4, who has performed 1,000 Hours of Service in the applicable
Eligibility Year in accordance with Section 3.2 and who has attained age 21.

If an individual is not treated as an Employee by the Company, but is
subsequently reclassified as or determined to be an Employee by a court, the
Internal Revenue Service or any other governmental agency or authority, or if
the Company is required to reclassify such individual as an Employee as a result
of such reclassification or determination (including any reclassification by the
Company in settlement of any claim or action relating to such individual’s
employment status), such individual shall not become an Eligible Employee by
reason of such reclassification or determination.

“Employee” means any individual who is or has been employed by an Employer.
“Employee” also means an individual employed by a leasing organization who,
pursuant to an agreement between an Employer and the leasing organization, has
performed services for the Employer and any related persons (within the meaning
of Section 414(n)(6) of the Code) on a substantially full-time basis for more
than one year, if such services are performed under the primary direction or
control of the Employer. However, such a “leased employee” shall not be
considered an Employee if (i) he participates in a money purchase pension plan
sponsored by the leasing organization which provides for immediate
participation, immediate full vesting, and an annual contribution of at least 10
percent of the Employee’s 415 Compensation, and (ii) leased employees do not
constitute more than 20 percent of the Employer’s total work force (including
leased employees, but excluding Highly Compensated Employees and any other
Employees who have not performed services for the Employer on a substantially
full-time basis for at least one year).

“Employer” means the Company or any affiliate within the purview of
Section 414(b), (c) or (m) and 415(h) of the Code, any other corporation,
partnership, or proprietorship which adopts this Plan with the Company’s consent
pursuant to Section 13.1, and any entity which succeeds to the business of any
Employer and adopts the Plan pursuant to Section 13.1. As of the effective date
of the Plan, Heritage Bank USA, Inc. is the only Employer other than the
Company.

 

3



--------------------------------------------------------------------------------

“Entry Date” means the Effective Date of the Plan and the first day of each
calendar quarter after the Effective Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“415 Compensation” means:

(a) Compensation actually paid or made available in gross income during such
Limitation Year.

(b) Any elective deferral as defined in Code Section 402(g)(3) (any Employer
contributions made on behalf of a Participant to the extent not includible in
gross income and any Employer contributions to purchase an annuity contract
under Code Section 403(b) under a salary reduction agreement) and any amount
which is contributed or deferred by the Employer at the election of the
Participant and which is not includible in gross income of the Participant by
reason of Code Section 125 (Cafeteria Plan), Code Section 457 or 132(f)(4) shall
also be included in the definition of 415 Compensation.

(c) Differential wage payments (as defined in Code Section 3401(h)), but only to
the extent the payments do not exceed the amount the individual would have
received had he or she continued to perform services for the Employer.

(d) Payments made within 2 1⁄2 months after severance from employment will be
415 Compensation within the meaning of Code Section 415(c)(3) if they are
payments that, absent a severance from employment, would have been paid to the
Employee if the Employee continued in employment with the Employer and are
regular compensation for services during the Employee’s regular working hours,
compensation for services outside the Employee’s regular working hours (such as
overtime or shift differential), commissions, bonuses, or other similar
compensation. 415 Compensation includes payments made within 2 1⁄2 months after
severance from employment if they are payments for accrued bona fide sick,
vacation, or other leave, but only if the Employee would have been able to use
the leave if employment had continued. Any payments not described above are not
considered Compensation if paid after severance from employment, even if they
are paid within 2 1⁄2 months following severance from employment, except for
payments to an individual who does not currently perform services for the
Employer by reason of qualified military service (within the meaning of Code
Section 414(u)(1)) to the extent these payments do not exceed the amounts the
individual would have received if the individual had continued to perform
services for the Employer rather than entering qualified military service. To
the extent provided in Section 5.1-2 of Plan, 415 Compensation shall include
compensation paid to a Participant who is permanently and totally disabled.

(e) 415 Compensation in excess of $265,000 (as indexed after 2015) shall be
disregarded for all Participants. For purposes of this sub-section, the $265,000
limit shall be referred to as the “applicable limit” for the Plan Year in
question. The $265,000 limit shall be adjusted for increases in the cost of
living in accordance with Section 401(a)(17)(B) of the Code, effective for the
Plan Year which begins within the

 

4



--------------------------------------------------------------------------------

applicable calendar year. For purposes of the applicable limit, 415 Compensation
shall be prorated over short Plan Years and only compensation for the portion of
the Plan Year during which the individual was a Participant shall be taken into
account.

“Highly Compensated Employee” for any Plan Year means an Employee who, during
either that or the immediately preceding Plan Year was at any time a five
percent owner of the Employer (as described in Code Section 416(i)(1)) or,
during the immediately preceding Plan Year, had 415 Compensation exceeding
$115,000 (the threshold for 2014, which determines Highly Compensated Employees
for 2015). The $115,000 amount is adjusted at the same time and in the same
manner as under Code Section 415(d)). The determination of who is a Highly
Compensated Employee will be made in accordance with Code Section 414(q) and the
regulations thereunder to the extent they are not inconsistent with the method
established above.

“Hours of Service” means hours to be credited to an Employee under the following
rules:

(a) Each hour for which an Employee is paid or is entitled to be paid for
services to an Employer is an Hour of Service.

(b) Each hour for which an Employee is directly or indirectly paid or is
entitled to be paid for a period of vacation, holidays, illness, disability,
lay-off, jury duty, temporary military duty, or leave of absence is an Hour of
Service. However, except as otherwise specifically provided, no more than 501
Hours of Service shall be credited for any single continuous period which an
Employee performs no duties. No more than 501 Hours of Service will be credited
under this paragraph for any single continuous period (whether or not such
period occurs in a single computation period). Further, no Hours of Service
shall be credited on account of payments made solely under a plan maintained to
comply with worker’s compensation, unemployment compensation, or disability
insurance laws, or to reimburse an Employee for medical expenses.

(c) Each hour for which back pay (ignoring any mitigation of damages) is either
awarded or agreed to by an Employer is an Hour of Service. However, no more than
501 Hours of Service shall be credited for any single continuous period during
which an Employee would not have performed any duties. The same Hours of Service
will not be credited both under paragraph (a) or (b) as the case may be, and
under this paragraph (c). These hours will be credited to the employee for the
computation period or periods to which the award or agreement pertains rather
than the computation period in which the award agreement or payment is made.

(d) Hours of Service shall be credited in any one period only under one of the
foregoing paragraphs (a), (b) and (c); an Employee may not get double credit for
the same period.

(e) If an Employer finds it impractical to count the actual Hours of Service for
any class or group of non-hourly Employees, each Employee in that class or group
shall be credited with one of the following, in the discretion of the Plan
Administrator: (1) 190 Hours of Services for each month in which he has at least
one hour of service; (2) 95

 

5



--------------------------------------------------------------------------------

Hours of Service for each semi-monthly pay period in which he has at least one
hour of service; (3) 90 Hours of Service for each bi-weekly pay period in which
he has at least one hour of service; (4) 45 Hours of Services for each weekly
pay period in which he has at least one hour of service; or (5) 10 Hours of
Service for each for each day in which he has at least one hour of service.
However, an Employee shall be credited only for his normal working hours during
a paid absence.

(f) Hours of Service to be credited on account of a payment to an Employee
(including back pay) shall be recorded in the period of Service for which the
payment was made. If the period overlaps two or more Plan Years, the Hours of
Service credit shall be allocated in proportion to the respective portions of
the period included in the several Plan Years. However, in the case of periods
of 31 days or less, the Administrator may apply a uniform policy of crediting
the Hours of Service to either the first Plan Year or the second.

(g) In all respects an Employee’s Hours of Service shall be counted as required
by Section 2530.200b-2(b) and (c) of the Department of Labor’s regulations under
Title I of ERISA.

“Investment Fund” means that portion of the Trust Fund consisting of assets
other than Stock. Notwithstanding the above, assets from the Investment Fund may
be used to purchase Stock in the open market or otherwise, or used to pay on the
Stock Obligation, and shares so purchased will be allocated to a Participant’s
Stock Fund.

“Investment Fund Accounts” means that portion of a Participants Account
consisting of assets other than Stock as described in Section 8.4 of the Plan.

“Normal Retirement” means retirement on or after the Participant’s Normal
Retirement Date.

“Normal Retirement Date” means the Participant’s 65th birthday.

“Participant” means any Eligible Employee who is an Active Participant
participating in the Plan, or Eligible Employee or former Employee who was
previously an Active Participant and still has a balance credited to his
Account.

“Plan Administrator” means the Committee.

“Plan Compensation” means a Participant’s wages including all remuneration paid
to an Employee by the Employer (in the course of the Employer’s trade or
business) for which the Employer is required to furnish the Employee a written
statement under Code Sections 6041(d), 6051(a)(3) and 6052. Such amount must be
determined without regard to any rules that limit the remuneration included in
wages based on the nature or location of the employment or the services
performed. For purposes of applying the limitations of this paragraph,
compensation paid or made available during a Limitation year shall include any
elective deferral (as defined in Code Section 402(g)(3)) or Roth elective
deferrals, and any amount which is contributed or deferred by the Employer at
the election of the Employee and which is not includible in the gross income of
the Employee by reasons of Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1),

 

6



--------------------------------------------------------------------------------

403(b), or 457. Plan Compensation shall exclude differential wage payments and
certain fringe benefits including: reimbursements or other expense allowances,
fringe benefits (cash and noncash), moving expenses, deferred compensation, and
welfare benefits, even if includable in gross income. Plan Compensation in
excess of $265,000 (as indexed after 2015 pursuant to Section 401(a)(17)(B) of
the Code) shall be disregarded for all Participants. For purposes of the limit
in the preceding sentence, Plan Compensation shall be prorated over short Plan
Years, and only compensation for the portion of the Plan Year during which the
individual was a Participant shall be taken into account.

“Plan Year” means the twelve-month period commencing January 1 and ending
December 31 and each period of 12 consecutive months beginning on January 1 of
each succeeding year. Notwithstanding the foregoing, the Plan may have a short
Plan Year during its initial and final Plan Years, and as a result of any future
change in the Plan Year.

“Qualified Military Service” means any period of duty on a voluntary or
involuntary basis in the United States Armed Forces, the Army National Guard and
Air National Guard when engaged in active duty for training, inactive duty for
training or full-time National Guard duty, the commissioned corps of the Public
Health Service and any other category of persons designated by the President of
the United States in time of war or emergency. Such periods of duty shall
include active duty, active duty for training, initial active duty for training,
inactive duty training, full-time National Guard duty and absence from
employment for an examination to determine fitness for such duty.

“Recognized Absence” means a period for which —

(a) an Employer grants an Employee a leave of absence for a limited period, but
only if an Employer grants such leave on a nondiscriminatory basis; or

(b) an Employee is temporarily laid off by an Employer because of a change in
business conditions; or

(c) an Employee is on Qualified Military Service.

“Service” means an Employee’s period(s) of employment or self-employment with an
Employer, excluding for initial eligibility purposes any period in which the
individual was a nonresident alien and did not receive from an Employer any
earned income which constituted income from sources within the United States. An
Employee’s Service shall include any Service that constitutes Service with a
predecessor Employer within the meaning of Section 414(a) of the Code, provided,
however, that Service with an acquired entity shall not be considered Service
under the Plan unless required by applicable law or agreed to by the parties to
such transaction. If the Employer is a member of an affiliated service group
(under Code section 414(m)), a controlled group of corporations (under Code
section 414(b)), a group of trades or businesses under common control (under
Code section 414(c)) or any other entity required to be aggregated with the
Employer pursuant to Code section 414(o), service will be credited for any
employment with such groups during the time the Employer is a member of the
applicable group. Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service credit with respect to Qualified Military
Service will be provided in accordance with Section 414(u) of the Code.

 

7



--------------------------------------------------------------------------------

“Spouse” means the individual (of the same or opposite sex), if any, to whom a
Participant is lawfully married under the laws of any state or county on the
date benefit payments to the Participant are to begin, or on the date of the
Participant’s death, if earlier. A former Spouse shall be treated as the Spouse
or surviving Spouse to the extent provided under a qualified domestic relations
order as described in Section 414(p) of the Code.

“Stock” means common stock issued by the Employer (or by a corporation which is
a member of the same controlled group) that is readily tradable on an
established securities market. If there is no common stock which meets the
requirements above, the term “Stock” shall mean common stock issued by the
employer (or by a corporation which is a member of the same controlled group)
having a combination of voting power and dividend rights equal to or in excess
of (A) that class of common stock of the employer (or of any other such
corporation) having the greatest voting power, and (B) that class of common
stock of the employer (or of any other such corporation) having the greatest
dividend rights. The term Employer Securities will include fractional shares
unless the context clearly indicates otherwise.

For the purposes of the foregoing, Stock is “readily tradable on an established
securities market” if the Stock is (a) traded on a national securities exchange
that is registered under section 6 of the Securities Exchange Act of 1934;
(b) traded on a foreign national securities exchange that is officially
recognized, sanctioned, or supervised by a governmental authority and where the
security is deemed by the Securities and Exchange Commission (SEC) as having a
ready market under SEC Rule 15c3-1 (17 CFR 240.15c3-1); or (c) included on the
FTSE Group All-World Index.

“Stock Fund Account” The portion of a Participant’s Account that reflects such
Participant’s interest in Stock held under the Plan as described in Section 8.3
of the Plan.

“Stock Obligation” means an indebtedness arising from any extension of credit to
the Plan or the Trust which satisfies the requirements set forth in Section 6.3
and which was obtained for any or all of the following purposes:

 

  (i) to acquire qualifying Employer securities as defined in Treasury
Regulations Section 54.4975-12;

 

  (ii) to repay such Stock Obligation; or

 

  (iii) to repay a prior exempt loan.

“Trust” or “Trust Fund” means the trust fund created under this Plan.

“Trust Agreement” means the agreement between the Company and the Trustee
concerning the Trust Fund. If any assets of the Trust Fund are held in a
co-mingled trust fund with assets of other qualified retirement plans, “Trust
Agreement” shall be deemed to include the trust agreement governing that
co-mingled trust fund. With respect to the allocation of investment
responsibility for the assets of the Trust Fund, the provisions of Section 2 of
the Trust Agreement are incorporated herein by reference.

 

8



--------------------------------------------------------------------------------

“Trustee” means one or more corporate persons or individuals selected from time
to time by the Company to serve as trustee or co-trustees of the Trust Fund. The
Company and/or the individual (non-corporate) Trustees may select one or more
corporate directed Trustees to hold plan assets, process voting of Stock, and to
undertake such other nondiscretionary tasks as may be assigned by the Committee,
individual Trustees or the Company, subject to the provisions of the Trust
Agreement.

“Unallocated Stock Fund” means that portion of the Stock Fund consisting of the
Plan’s holding of Stock which has been acquired in exchange for one or more
Stock Obligations and which has not yet been allocated to the Participant’s
Accounts in accordance with Section 4.2.

“Valuation Date” means, for so long as there is an established securities market
for the Stock (as determined under Notice 2011-19), each business day. If at any
time there shall be no generally-recognized market for the Stock, then
“Valuation Date” shall mean the last day of the Plan Year and each other date as
of which the Committee shall determine the investment experience of the
Investment Fund and adjust the Participants’ Accounts accordingly.

“Valuation Period” means the period following a Valuation Date and ending with
the next Valuation Date.

“Vesting Year” means a unit of Service credited to a Participant pursuant to
Section 9.2 for purposes of determining his vested interest in his Account.

 

Section 3. Eligibility for Participation.

3.1 Initial Eligibility. An Eligible Employee shall enter the Plan as of the
Entry Date coincident with or next following the last day of the Eligible
Employee’s first Eligibility Year and attainment of age 21. Notwithstanding the
foregoing, for the initial Plan Year only, “Eligible Employee” means an
Employee, other than an Employee identified in Section 3.4, who has met the
Plan’s minimum age and service requirements, including the completion of the
Employee’s first 12-month Eligibility Year, as of the Plan’s Effective Date.

3.2 Eligibility Year. “Eligibility Year” means an applicable eligibility period
(as defined below) during which the Eligible Employee has completed 1,000 Hours
of Service for the Employer. For this purpose:

(i) an Eligible Employee’s first “eligibility period” is the 12-consecutive
month period beginning on the first day on which he has an Hour of Service; and

(ii) his subsequent eligibility periods will be 12-consecutive month periods
beginning on each January 1 after that first day of Service.

3.3 Terminated Employees. No Employee shall have any interest or rights under
this Plan if he is never in active Service with an Employer on or after the
Effective Date.

 

9



--------------------------------------------------------------------------------

3.4 Certain Employees Ineligible.

3.4-1 No Employee shall participate in the Plan while his Service is covered by
a collective bargaining agreement between an Employer and the Employee’s
collective bargaining representative if (i) retirement benefits have been the
subject of good faith bargaining between the Employer and the representative and
(ii) the collective bargaining agreement does not provide for the Employee’s
participation in the Plan.

3.4-2 The following shall not be eligible to participate in the Plan:

(i) Interns.

(ii) Leased Employees.

(iii) Individuals not reflected on the Employer’s payroll, even if the
individual is determined to be an Employee.

(iv) Employees who are nonresident aliens with no earned income (within the
meaning of Code Section 911(d)(2)) from the Employer which constitutes income
from sources within the United States (within the meaning of Code
Section 861(a)(3)).

3.4-3 Notwithstanding Section 3.1, an Employee may make a voluntary one-time
irrevocable election not to participate in the Plan. The election not to
participate must be communicated to the Employer in accordance with such
procedures as may be established by the Employer from time to time, but no later
than the Employee’s Entry Date after meeting the requirements under Section 3.1.

3.5 Participation and Reparticipation. Subject to satisfaction of the foregoing
requirements, an Eligible Employee shall participate in the Plan during each
period of his Service from the date on which he first becomes eligible until his
termination. For this purpose, an Eligible Employee who returns before five
(5) consecutive one year Breaks in Service who previously satisfied the initial
eligibility requirements or who returns after five (5) consecutive one year
Breaks in Service with a vested Account balance in the Plan shall re-enter the
Plan as of the date of his return to Service with an Employer.

3.6 Treatment of Qualified Military Service. Notwithstanding any provision of
this Plan to the contrary, contributions, benefits, and service credit with
respect to Qualified Military Service will be provided in accordance with Code
Section 414(u).

 

Section 4. Contributions and Credits.

4.1 Discretionary Contributions.

4.1-1 The Employer may from time to time contribute, with respect to a Plan
Year, such amounts as it may determine from time to time. The Employer shall
have no obligation to contribute any amount under this Plan except as so
determined in its sole discretion. The Employer’s contributions and available
forfeitures for a Plan Year shall be credited as of the last day of the year to
the Accounts of the Active Participants in the manner set forth in
Section 8.1-2.

4.1-2 Upon a Participant’s reemployment after performing Qualified Military
Service, the Employer shall make an additional contribution on behalf of such
Participant that would have been made on his or her behalf during the Plan Year
or Years corresponding to the Participant’s Qualified Military Service.

 

10



--------------------------------------------------------------------------------

4.2 Contributions for Stock Obligations. If the Trustee, upon instructions from
the Committee, incurs any Stock Obligation upon the purchase of Stock, the
Employer may contribute for each Plan Year an amount sufficient to cover all
payments of principal and interest as they come due under the terms of the Stock
Obligation. If there is more than one Stock Obligation, the Employer shall
designate the one to which any contribution is to be applied. Investment
earnings realized on Employer contributions and any dividends paid by the
Employer on Stock held in the Unallocated Stock Fund, shall be applied to the
Stock Obligation related to that Stock, subject to Section 7.2.

In each Plan Year in which Employer contributions, earnings on contributions, or
dividends on Stock in the Unallocated Stock Fund are used as payments under a
Stock Obligation, a certain number of shares of the Stock acquired with that
Stock Obligation that are then held in the Unallocated Stock Fund shall be
released for allocation among the Participants. The number of shares released
shall bear the same ratio to the total number of those shares then held in the
Unallocated Stock Fund (prior to the release) as (i) the principal and interest
payments made on the Stock Obligation in the current Plan Year bears to (ii) the
sum of (i) above, and the remaining principal and interest payments required (or
projected to be required on the basis of the interest rate in effect at the end
of the Plan Year) to satisfy the Stock Obligation.

At the direction of the Committee, the current and projected payments of
interest under a Stock Obligation may be ignored in calculating the number of
shares to be released in each year if (i) the Stock Obligation provides for
annual payments of principal and interest at a cumulative rate that is not less
rapid at any time than level annual payments of such amounts for 10 years,
(ii) the interest included in any payment is ignored only to the extent that it
would be determined to be interest under standard loan amortization tables, and
(iii) the term of the Stock Obligation, by reason of renewal, extension, or
refinancing, has not exceeded 10 years from the original acquisition of the
Stock.

4.3 Conditions as to Contributions. Employers’ contributions shall in all events
be subject to the limitations set forth in Section 5. Contributions may be made
in the form of cash, or securities and other property to the extent permissible
under ERISA, including Stock, and shall be held by the Trustee in accordance
with the Trust Agreement. In addition to the provisions of Section 13.2 for the
return of an Employer’s contributions in connection with a failure of the Plan
to qualify initially under the Code, any amount contributed by an Employer due
to a good faith mistake of fact, or based upon a good faith but erroneous
determination of its deductibility under Section 404 of the Code, shall be
returned to the Employer within one year after the date on which the
contribution was originally made, or within one year after its nondeductibility
has been finally determined. However, the amount to be returned shall be

 

11



--------------------------------------------------------------------------------

reduced to take account of any adverse investment experience within the Trust
Fund in order that the balance credited to each Participant’s Account is not
less that it would have been if the contribution had never been made.

4.4 Rollover Contributions. This Plan shall not accept a direct rollover or
rollover contribution of an “eligible rollover distribution” as such term is
defined in Section 10.9-1 of the Plan.

 

Section 5. Limitations on Contributions and Allocations.

5.1 Limitation on Annual Additions. Notwithstanding anything herein to the
contrary, allocation of Employer contributions for any Plan Year shall be
subject to the following:

5.1-1 The annual additions during any Plan Year to any Participant’s Account
under this and any other defined contribution plans maintained by the Employer
or an affiliate (within the purview of Section 414(b), (c) and (m) and
Section 415(h) of the Code, which affiliate shall be deemed the Employer for
this purpose) shall not exceed the lesser of $53,000 (or such other dollar
amount which results from cost-of-living adjustments under Section 415(d) of the
Code after 2015) (the “dollar limitation”) or 100 percent of the Participant’s
415 Compensation for such limitation year (the “percentage limitation”). In the
event Stock is released from the Unallocated Stock Fund and allocated to a
Participant’s account for a particular Plan Year, the Employer may determine for
such year that an annual addition shall be calculated on the basis of the fair
market value of the Stock so released and allocated (such fair market value to
be based on the valuation as of the Valuation Date immediately preceding the
Plan Year in respect of which the release and allocation are made) if the annual
addition, as so calculated, is lower than the annual addition calculated on the
basis of Employer contributions. The percentage limitation shall not apply to
any contribution for medical benefits after severance from employment (within
the meaning of Section 401(h) or Section 419A(f)(2) of the Code) which is
otherwise treated as an annual addition. Notwithstanding the foregoing, For
purposes of this Section 5.1-2, for a Participant who is permanently and totally
disabled (as defined in Code section 22(e)(3)), 415 Compensation is the
compensation such Participant would have received for the Limitation Year if the
Participant had been paid at the rate of compensation paid immediately before
becoming permanently and totally disabled.

If, as a result of the allocation of forfeitures, a reasonable error in
estimating a Participant’s annual compensation, a reasonable error in
determining the amount of elective deferrals (within the meaning of Code
Section 402(g)(3)) that may be made with respect to any individual under the
limits of Code Section 415, or under other limited facts and circumstances that
the Commissioner of the Internal Revenue Service finds justify the availability
of the rules set forth in this paragraph, the annual additions under the terms
of the Plan for a particular Participant would cause the limitations of Code
Section 415 applicable to that Participant for the limitation year to be
exceeded, the Plan may only correct such excess in accordance with the Employee
Plans Compliance Resolution System (EPCRS) as set forth in Revenue Procedure
2013-12 or any subsequent guidance.

 

12



--------------------------------------------------------------------------------

5.1-2 For purposes of this Section 5.1, the “annual addition” to a Participant’s
Accounts means the sum of (i) Employer contributions, (ii) Employee
contributions, if any, and (iii) forfeitures. For these purposes, annual
additions to a defined contribution plan shall not include the allocation of the
excess amounts remaining in the Unallocated Stock Fund subsequent to a sale of
stock from such fund in accordance with a transaction described in Section 8.1
of the Plan. Notwithstanding the foregoing, “annual additions” shall not include
a restorative payment in accordance with Treasury Regulation
Section 1.415(c)-1(b)(2)(ii)(C) that is made to restore losses to the Plan
resulting from actions by a fiduciary for which there is a reasonable risk of
liability for breach of fiduciary duty under ERISA or other applicable federal
and state law.

5.1-3 Notwithstanding the foregoing, if no more than one-third of the Employer
contributions to the Plan for a year which are deductible under
Section 404(a)(9) of the Code are allocated to Highly Compensated Employees
(within the meaning of Section 414(q) of the Internal Revenue Code), the
limitations imposed herein shall not apply to:

(i) forfeitures of Employer securities (within the meaning of Section 409 of the
Code) under the Plan if such securities were acquired with the proceeds of a
loan described in Section 404(a)(9)(A) of the Code); or

(ii) Employer contributions to the Plan which are deductible under
Section 404(a)(9)(B) and charged against a Participant’s Account.

5.1-4 If the Employer contributes amounts, on behalf of Eligible Employees
covered by this Plan, to other “defined contribution plans” as defined in
Section 3(34) of ERISA, the limitation on annual additions provided in this
Section shall be applied to annual additions in the aggregate to this Plan and
to such other plans. Reduction of annual additions, where required, shall be
accomplished first by reductions under such other plan pursuant to the
directions of the named fiduciary for administration of such other plans or
under priorities, if any, established under the terms of such other plans and
then by allocating any remaining excess for this Plan in the manner and priority
set out above with respect to this Plan.

5.1-5 A “limitation year” shall mean each 12 consecutive month period ending on
December 31.

5.2 Effect of Limitations. The Committee shall take whatever action may be
necessary from time to time to assure compliance with the limitations set forth
in Section 5.1. Specifically, the Committee shall see that each Employer
restricts its contributions for any Plan Year to an amount which, taking into
account the amount of available forfeitures, may be completely allocated to the
Participants consistent with those limitations. Where the limitations would
otherwise be exceeded by any Participant, further allocations to the Participant
shall be curtailed to the extent necessary to satisfy the limitations. Where an
excessive amount is

 

13



--------------------------------------------------------------------------------

contributed on account of a mistake as to one or more Participants’
compensation, or there is an amount of forfeitures which may not be credited in
the Plan Year in which it becomes available, the amount shall be corrected in
accordance with Section 5.1-2 of the Plan. If it is determined at any time that
the Committee and/or Trustee has erred in accepting and allocating any
contributions or forfeitures under this Plan, or in allocating net gain or loss
pursuant to Section 8, then the Committee, in a uniform and nondiscriminatory
manner, shall determine the manner in which such error shall be corrected and
shall promptly advise the Trustee in writing of such error and of the method for
correcting such error. The Accounts of any or all Participants may be revised,
if necessary, in order to correct such error.

5.3 Limitations as to Certain Participants. Aside from the limitations set forth
in Section 5.1, if the Plan acquires any Stock in a transaction as to which a
selling shareholder or the estate of a deceased shareholder is claiming the
benefit of Section 1042 of the Code, the Committee shall see that none of such
Stock, and no other assets in lieu of such Stock, are allocated to the Accounts
of certain Participants in order to comply with Section 409(n) of the Code. This
restriction shall apply at all times to a Participant who owns (taking into
account the attribution rules under Section 318(a) of the Code, without regard
to the exception for employee plan trusts in Section 318(a)(2)(B)(i)) more than
25 percent of any class of stock of a corporation which issued the Stock
acquired by the Plan, or another corporation within the same controlled group,
as defined in Section 409(l)(4) of the Code (any such class of stock hereafter
called a “Related Class”). For this purpose, a Participant who owns more than 25
percent of any Related Class at any time within the one year preceding the
Plan’s purchase of the Stock shall be subject to the restriction as to all
allocations of the Stock, but any other Participant shall be subject to the
restriction only as to allocations which occur at a time when he owns more than
25 percent of any Related Class.

Further, this restriction shall apply to the selling shareholder claiming the
benefit of Section 1042 and any other Participant who is related to such a
shareholder within the meaning of Section 267(b) of the Code, during the period
beginning on the date of sale and ending on the later of (1) the date that is
ten years after the date of sale, or (2) the date of the Plan allocation
attributable to the final payment of acquisition indebtedness incurred in
connection with the sale.

This restriction shall not apply to any Participant who is a lineal descendant
of a selling shareholder if the aggregate amounts allocated under the Plan for
the benefit of all such descendants do not exceed five percent of the Stock
acquired from the shareholder.

5.4 Erroneous Allocations. No Participant shall be entitled to any annual
additions or other allocations to his Account in excess of those permitted under
Section 5. If it is determined at any time that the Plan Administrator and/or
Trustee have erred in accepting and allocating any contributions or forfeitures
under this Plan, or in allocating investment adjustments, or in excluding or
including any person as a Participant, then the Plan Administrator, in a uniform
and nondiscriminatory manner, shall determine the manner in which such error
shall be corrected, after taking into consideration Sections 3.6 and 3.7 and any
revenue procedure or other notice published by the Internal Revenue Service
regarding permissible correction methods, if applicable, and shall promptly
advise the Trustee in writing of such error and of the method for correcting
such error. The Accounts of any or all Participants may be revised, if
necessary, in order to correct such error.

 

14



--------------------------------------------------------------------------------

Section 6. Trust Fund and Its Investment.

6.1 Creation of Trust Fund. All amounts received under the Plan from Employers
and investments shall be held as the Trust Fund pursuant to the terms of this
Plan and of the Trust Agreement between the Company and the Trustee. The
benefits described in this Plan shall be payable only from the assets of the
Trust Fund, and none of the Company, any other Employer, its board of directors
or trustees, its stockholders, its officers, its employees, the Committee, and
the Trustee shall be liable for payment of any benefit under this Plan except
from the Trust Fund.

6.2 Stock Fund and Investment Fund. The Trust Fund held by the Trustee shall be
divided into the Stock Fund, consisting entirely of Stock, and the Investment
Fund, consisting of all assets of the Trust other than Stock. The Trustee shall
have no investment responsibility for the Stock Fund, but shall accept any
Employer contributions made in the form of Stock, and shall acquire, sell,
exchange, distribute, and otherwise deal with and dispose of Stock in accordance
with the instructions of the Committee. The Trustee shall have full
responsibility for the investment of the Investment Fund, except to the extent
such responsibility may be delegated from time to time to one or more investment
managers pursuant to Section 2.3 of the Trust Agreement, or to the extent the
Committee directs the Trustee to purchase Stock with the assets in the
Investment Fund.

6.3 Acquisition of Stock. From time to time the Company or the Committee may, in
its sole discretion, direct the Trustee to acquire Stock from the issuing
Employer or from shareholders, including shareholders who are or have been
Employees, Participants, or fiduciaries with respect to the Plan. The Trustee
shall cause the Plan to pay for such Stock no more than its fair market value,
which shall be determined conclusively by the Committee pursuant to
Section 12.4. The Company or the Committee may direct the Trustee to finance the
acquisition of Stock by incurring or assuming indebtedness to the seller or
another party, which indebtedness shall be called a “Stock Obligation.” The term
“Stock Obligation” shall refer to a loan made to the Plan by a disqualified
person within the meaning of Section 4975(e)(2) of the Code, or a loan to the
Plan which is guaranteed by a disqualified person. A Stock Obligation includes a
direct loan of cash, a purchase-money transaction, and an assumption of an
obligation of a tax-qualified employee stock ownership plan under
Section 4975(e)(7) of the Code (“ESOP”). For these purposes, the term
“guarantee” shall include an unsecured guarantee and the use of assets of a
disqualified person as collateral for a loan, even though the use of assets may
not be a guarantee under applicable state law. An amendment of a Stock
Obligation in order to qualify as an “exempt loan” is not a refinancing of the
Stock Obligation or the making of another Stock Obligation. The term “exempt
loan” refers to a loan that is primarily for the benefit of the Plan
participants and their beneficiaries and that satisfies the provisions of this
paragraph. A “non-exempt loan” fails to satisfy this paragraph. Any Stock
Obligation shall be subject to the following conditions and limitations:

6.3-1 The loan shall be primarily for the benefit of Participants and their
Beneficiaries.

6.3-2 A Stock Obligation shall be for a specific term, shall not be payable on
demand except in the event of default, and shall bear a reasonable rate of
interest.

 

15



--------------------------------------------------------------------------------

6.3-3 A Stock Obligation may, but need not, be secured by a collateral pledge of
either the Stock acquired in exchange for the Stock Obligation, or the Stock
previously pledged in connection with a prior Stock Obligation which is being
repaid with the proceeds of the current Stock Obligation. No other assets of the
Plan and Trust may be used as collateral for a Stock Obligation, and no creditor
under a Stock Obligation shall have any right or recourse to any Plan and Trust
assets other than Stock remaining subject to a collateral pledge.

6.3-4 Any pledge of Stock to secure a Stock Obligation must provide for the
release of pledged Stock in connection with payments on the Stock obligations in
the ratio prescribed in Section 4.2.

6.3-5 Repayments of principal and interest on any Stock Obligation shall be made
by the Trustee only from Employer cash contributions designated for such
payments, from earnings on such contributions, and from cash dividends received
on Stock, in the last case, however, subject to the further requirements of
Section 7.2. The payment on the Stock Obligation during the Plan Year must not
exceed an amount equal to the sum of contributions and earnings received during
such year or prior to such year, less such payments in prior years.
Notwithstanding the foregoing, the Trustee may prepay a Stock Obligation in
whole or in part to the extent provided under the terms of the Stock Obligation.
Such contributions and earnings must be accounted for separately in the books
and accounts of the Plan until the Stock Obligation is fully repaid.

6.3-6 In the event of default of a Stock Obligation, the value of Plan assets
transferred in satisfaction of the Stock Obligation must not exceed the amount
of the default. If the lender is a disqualified person within the meaning of
Section 4975 of the Code, a Stock Obligation must provide for a transfer of Plan
assets upon default only upon and to the extent of the failure of the Plan to
meet the payment schedule of said Stock Obligation. For purposes of this
paragraph, the making of a guarantee does not make a person a lender.

6.3-7 Proceeds from the Stock Obligation cannot be used to purchase key person
life insurance.

6.4 Participants’ Option to Diversify. The Committee shall provide for a
procedure under which each Participant may, during the qualified election
period, elect to “diversify” a portion of the Stock allocated to his Account, as
provided in Section 401(a)(28)(B) of the Code. An election to diversify must be
made on the prescribed form and filed with the Committee within the period
specified herein. For each of the first five (5) Plan Years in the qualified
election period, the Participant may elect to diversify an amount which does not
exceed a total of 25% of the number of shares allocated to his Account since the
inception of the Plan, less all shares with respect to which an election under
this Section has already been made. For the last year of the qualified election
period, the Participant may elect to have up to 50 percent of the value of his
Account committed to other investments, less all shares with respect to which an
election under this Section has already been made. The term “qualified election
period” shall mean the six (6) Plan Year period beginning with the first Plan
Year in which a Participant has both attained age 55 and completed 10 years of
Service. A Participant’s election to diversify his

 

16



--------------------------------------------------------------------------------

Account may be made within each year of the qualified election period and shall
continue for the 90-day period immediately following the last day of each year
in the qualified election period. Once a Participant makes such election, the
Plan must complete diversification in accordance with such election within 90
days after the end of the period during which the election could be made for the
Plan Year. In the discretion of the Committee, the Plan may satisfy the
diversification requirement by any of the following methods:

6.4-1 The Plan may offer the Participant at least three other distinct
investment options, if available under the Plan. The other investment options
shall be designed to satisfy the requirements of Regulations under
Section 404(c) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).

6.4-2 The Plan may transfer the portion of the Participant’s Account subject to
the diversification election to another qualified defined contribution plan of
the Employer that offers at least three investment options satisfying the
requirements of the Regulations under Section 404(c) of ERISA, such as the
Heritage Bank 401(k) Plan.

6.5 Post-Service Investments. If any part of a Participant’s Account is retained
in the Trust after his Service ends, his Accounts will continue to be treated as
described in Section 8. However, unless the Participant was an Active
Participant during a portion of the Plan Year at issue, such Accounts shall not
be credited with any additional contributions. To the extent that sufficient
liquid assets are held by the Trust (i.e., other than Stock), the Committee
shall diversify the Accounts of terminated Participants and invest such amounts
in Trust assets other than Stock. Any diversification or investment of a
terminated Participant’s Accounts made pursuant to this Section 6.5 shall be
made under the following method:

6.5-1 Transfer and Exchange. The Committee shall annually execute an exchange
between terminated Participants’ Stock held in the terminated Participants’
Stock Fund Account and cash or other Trust assets held in one or more Active
Participants’ Accounts, but only if the aggregate fair market value of the Stock
held in the terminated Participants’ Stock Fund Account exceeds $5,000, but only
to the extent that cash or other liquid assets are held in Active Participants’
Investment Fund Accounts. The value of the Stock shall be determined based on
the most recent fair market value of the Stock as of last applicable Valuation
Date. Stock subject to the exchange shall be credited evenly to the Active
Participants’ Investment Fund Accounts, and cash or other assets shall be
debited pro rata from each of the Active Participants’ Investment Fund Accounts,
based on the fair market value of such Accounts on of the date of the transfer;
however, no exchanges shall occur with respect to any Stock that has been
diversified in part or in whole in accordance with Sections 401(a)(28)(B) or
401(a)(35) of the Code, as applicable.

 

Section 7. Voting Rights and Dividends on Stock.

7.1 Voting and Tendering of Stock.

7.1-1 The Trustee generally shall vote all shares of Stock held under the Plan
in accordance with the written instructions of the Committee. However, if any
Employer

 

17



--------------------------------------------------------------------------------

has a registration-type class of securities within the meaning of
Section 409(e)(4) of the Code, or if a matter submitted to the holders of the
Stock involves a merger, consolidation, recapitalization, reclassification,
liquidation, dissolution, or sale of substantially all assets of an entity, then
(i) the shares of Stock which have been allocated to Participants’ Accounts
shall be voted by the Trustee in accordance with the Participants’ written
instructions, and (ii) the Trustee shall vote any unallocated Stock, allocated
Stock for which it has received no voting instructions, and Stock for which
Participants vote to “abstain,” in the same proportions as it votes the
allocated Stock for which it has received instructions from Participants. In the
event no shares of Stock have been allocated to Participants’ Accounts at the
time Stock is to be voted and any exempt loan which may be outstanding is not in
default, each Participant shall be deemed to have one share of Stock allocated
to his or her Account, for the sole purpose of providing the Trustee with voting
instructions.

Notwithstanding any provision hereunder to the contrary, all unallocated shares
of Stock must be voted by the Trustee in a manner determined by the Trustee to
be for the exclusive benefit of the Participants and Beneficiaries. Whenever
such voting rights are to be exercised, the Employers shall provide the Trustee,
in a timely manner, with the same notices and other materials as are provided to
other holders of the Stock, which the Trustee shall distribute to the
Participants. The Participants shall be provided with adequate opportunity to
deliver their instructions to the Trustee regarding the voting of Stock
allocated to their Accounts. The instructions of the Participants’ with respect
to the voting of allocated shares hereunder shall be confidential.

7.1-2 In the event of a tender offer, Stock shall be tendered by the Trustee in
the same manner as set forth above in Section 7.1-1 with respect to the voting
of Stock. Notwithstanding any provision hereunder to the contrary, Stock must be
tendered by the Trustee in a manner determined by the Trustee to be for the
exclusive benefit of the Participants and Beneficiaries.

7.2 Application of Dividends.

7.2-1 Stock Dividends. Stock dividends that are received by the Trustee in the
form of additional Stock shall be retained in the Stock Fund, and shall be
allocated among the Participants’ Accounts and the Unallocated Stock Fund in
accordance with their holdings of the Stock on which the dividends are paid.

7.2-2 Cash Dividends. The treatment of dividends paid in cash shall be
determined after consideration to whether the cash dividends are paid on Stock
held in Participants’ Accounts or the Unallocated Stock Fund.

(i) On Stock in Participants’ Accounts. (A) Employer Exercises Discretion.
Dividends on Stock credited to Participants’ Accounts which are received by the
Trustee in the form of cash shall, at the direction of the Employer paying the
dividends, either (I) be credited to the Accounts in accordance with
Section 8.4(iii) and invested as part of the Investment Fund; (II) be
distributed immediately to the Participants in proportion with the Participants’
Stock Fund

 

18



--------------------------------------------------------------------------------

Account balance; (III) be distributed to the Participants within 90 days of the
close of the Plan Year in which paid in proportion with the Participants’ Stock
Fund Account balance; or (IV) be used to make payments on the Stock Obligation.
If dividends on Stock allocated to a Participant’s Account are used to repay the
Stock Obligation, Stock with a fair market value equal to the dividends so used
must be allocated to such Participant’s Account in lieu of the dividends.

(B) Participant Exercises Discretion over Dividend. In addition, in the sole
discretion of the Employer, the Employer may grant Participants the right to
elect: (I) to have cash dividends paid on shares of Stock credited to such
Participants’ Stock Fund Accounts distributed to the Participant, or (II) to
leave the cash dividends allocated to the Participant’s Account in the Plan, to
be credited to the Stock Fund Account and invested in shares of Stock. Dividends
on which such election may be made will be fully vested in the Participant (even
if not otherwise vested, absent the ability to make such election). Accordingly,
the Employer may choose to offer this election only to Participants who are
fully vested in their Account. In the event the Employer elects to give
Participants the right to determine the treatment of such dividends, the
Participant’s election shall be made by filing with the Committee the
appropriate written direction as provided by the Committee at such time and in
accordance with such procedures and limitations which the Committee may from
time to time establish; provided, however, that the procedures established by
the Committee shall provide a reasonable opportunity to change the election at
least annually, may establish a default election if a Participant fails to make
an affirmative election within the time established for making elections, may
provide that the election is applicable for the Plan Year and cannot be revoked
with respect to such Plan Year, shall otherwise be implemented in a manner such
that the dividends paid or reinvested will constitute “applicable dividends”
which may be deducted under Code Section 404(k), and are in accordance with
applicable guidance issued or to be issued by the Secretary of the Treasury. If
the Employer elects to give Participants the right to exercise the discretion in
this Section 7.2-2(i)(B), the ability to make such election shall be available
to the Participant with respect to dividends paid for the entire Plan Year.

(ii) On Stock in the Unallocated Stock Fund. Dividends received on shares of
Stock held in the Unallocated Stock Fund shall be applied to the repayment of
principal and interest then due on the Stock Obligation used to acquire such
shares. If the amount of dividends exceeds the amount needed to repay such
principal and interest (including any prepayments of principal and interest
deemed advisable by the Employer), then in the sole discretion of the Committee,
the excess shall: (A) be allocated to Active Participants on a
non-discriminatory basis, consistent with Section 7.2-2(i) above, and in the
discretion of the Committee, treated as a dividend described in such Section, or
(B) be deemed to be general earnings of the Trust Fund and used for paying
appropriate Plan or Trust related expenditures for the Plan Year.
Notwithstanding the foregoing, dividends paid on a share of Stock may not be
used to make payments on a particular Stock Obligation unless the share was
acquired with the proceeds of such loan or a refinancing of such loan.

 

19



--------------------------------------------------------------------------------

Section 8. Adjustment to Accounts

8.1 ESOP Allocations. Amounts available for allocation for a particular Plan
Year will be divided into two categories. The first category relates to shares
of Stock released from the Unallocated Stock Fund attributable to using cash
dividends to make Stock Obligation payments. The second category relates to
contributions made by the Employer, shares of Stock released from the
Unallocated Stock Fund on the basis of Employer contributions (or on the basis
of the complete repayment of the Stock Obligation through the sale or other
disposition of Stock in the Unallocated Stock Fund) and amounts forfeited from
Stock Fund Accounts pursuant to Section 9.5.

8.1-1 Shares of Stock attributable to the first category will be allocated to
the Stock Fund Accounts of eligible Participants as follows:

(i) first, if dividends paid on shares of Stock held in Participants’ Stock Fund
Accounts are used to make payments on a Stock Obligation, there shall be
allocated to each such account a number of shares of Stock released from the
Unallocated Stock Fund with a fair market value (determined as of the Valuation
Date coincident with or immediately preceding the loan payment date) that at
least equals the amount of dividends so used;

(ii) second, if necessary, any remaining shares of Stock shall be applied to
reinstate amounts forfeited from Stock Fund Accounts of former employees who are
entitled to a reinstatement under Section 9.5; and

(iii) finally, any remaining shares of Stock shall be allocated as a general
investment gain in proportion to the number of shares held in the Active
Participants’ Stock Fund Accounts as of the last Valuation Date of the Plan Year
for which they are allocated in the same manner as described in
Section 7.2-2(i).

8.1-2 Shares of Stock or cash attributable to the second category (i.e.,
Employer contributions, Stock released from the Unallocated Stock Fund on the
basis of Employer contributions, and amounts forfeited) will be allocated to the
Stock Fund Accounts or Investment Fund Accounts, as the case may be, pro rata,
in proportion to the Plan Compensation of each Active Participant that was
earned by such Participant during the period of the Plan Year in which such
person participated in the Plan compared to total Plan Compensation for all
Active Participants.

8.1-3 Shares of Stock or cash attributable to contributions made under
Section 4.1-2 shall be allocated specifically to the Participants on whose
behalf such contributions were made.

8.2 Charges to Accounts. When a Valuation Date occurs, any distributions made to
or on behalf of any Participant or Beneficiary since the last preceding
Valuation Date shall be charged to the proper Accounts maintained for that
Participant or Beneficiary.

 

20



--------------------------------------------------------------------------------

8.3 Stock Fund Account. Subject to the provisions of Sections 5 and 8.1, as of
the last day of each Plan Year, the Trustee shall credit to each Participant’s
Stock Fund Account: (i) the Participant’s allocable share of Stock purchased by
the Trustee or contributed by the Employer to the Trust Fund for that year;
(ii) the Participant’s allocable share of the Stock that is released from the
Unallocated Stock Fund for that year; (iii) the Participant’s allocable share of
any forfeitures of Stock arising under the Plan during that year; and (iv) any
stock dividends declared and paid during that year on Stock credited to the
Participant’s Stock Fund Account. If, in any Plan Year during which an
outstanding Stock Obligation exists, the Employer directs the Trustee to sell or
otherwise dispose of a number of shares of Stock in the Unallocated Stock Fund
sufficient to repay, in its entirety, the Stock Obligations, and following such
repayment, there remains Stock or other assets in the Unallocated Stock Fund,
such Stock or other assets shall be allocated as of the last day of the Plan
Year in which the repayment occurred as earnings of the Plan to Active
Participants, in proportion to the number of shares held in Active Participants’
Stock Fund Accounts.

8.4 Investment Fund Account. Subject to the provisions of Sections 5 and 8.1 as
of the last day of each Plan Year, the Trustee shall credit to each
Participant’s Investment Fund Account: (i) the Participant’s allocable share of
any contribution for that year made by the Employer in cash or in property other
than Stock that is not used by the Trustee to purchase Employer Stock or to make
payments due under a Stock Obligation; (ii) the Participant’s allocable share of
any forfeitures from the Investment Fund Accounts of other Participants arising
under the Plan during that year; (iii) any cash dividends paid during that year
on Stock credited to the Participant’s Stock Fund Account, other than dividends
which are paid directly to the Participant and other than dividends which are
used to repay Stock Obligation; and (iv) the share of the net income or loss of
the Trust Fund properly allocable to that Participant’s Investment Fund Account,
as provided in Section 8.5.

8.5 Adjustment to Value of Trust Fund. As of the last day of each Plan Year, the
Trustee shall determine: (i) the net worth of that portion of the Trust Fund
which consists of properties other than Stock (the “Investment Fund”); and
(ii) the increase or decrease in the net worth of the Investment Fund since the
last day of the preceding Plan Year. The net worth of the Investment Fund shall
be the fair market value of all properties held by the Trustee under the Trust
Agreement other than Stock, net of liabilities other than liabilities to
Participants and their beneficiaries. The Trustee shall allocate to the
Investment Fund Account of each Participant that percentage of the increase or
decrease in the net worth of the Investment Fund equal to the ratio which the
balances credited to the Participant’s Investment Fund Account bear to the total
amount credited to all Participants’ Investment Fund Accounts. This allocation
shall be made after application of Section 7.2, but before application of
Sections 5.1, 8.1, and 8.4.

8.6 Participant Statements. Each Participant shall receive, at least annually, a
statement of his or her Account and the vested percentage thereof.

 

Section 9. Vesting of Participants’ Interests.

9.1 Vesting in Accounts A Participant’s vested interest in his Account shall be
based on his Vesting Years in accordance with the following table, subject to
this Section 9:

 

Vesting Years

   Percentage of
Interest Vested  

Fewer than 1

     0 % 

1 but fewer than 2

     0 % 

2 but fewer than 3

     20 % 

3 but fewer than 4

     40 % 

4 but fewer than 5

     60 % 

5 but fewer than 6

     80 % 

6 or more

     100 % 

 

21



--------------------------------------------------------------------------------

9.2 Computation of Vesting Years. For purposes of this Plan, a “Vesting Year”
means generally a Plan Year in which an Eligible Employee has performed at least
1,000 Hours of Service, beginning with the first Plan Year in which the Eligible
Employee has completed an Hour of Service with the Employer, and including
Service with other Employers as provided in the definition of “Service.”
Notwithstanding the above, an Eligible Employee who was employed with the
Employer prior to the Effective Date shall receive full credit for vesting
purposes for each calendar year, up to 6 years of continuous employment with the
Employer in which such Eligible Employee completed 1,000 Hours of Service (such
years shall also be referred to as “Vesting Years”). However, a Participant’s
Vesting Years shall be computed subject to the following conditions and
qualifications:

9.2-1 A Participant’s Vesting Years shall include any Service prior to the date
on which an Employee attains age 18.

9.2-2 To the extent applicable, a Participant’s vested interest in his Account
accumulated before five (5) consecutive one year Breaks in Service shall be
determined without regard to any Service after such five consecutive Breaks in
Service. Further, if a Participant has five (5) consecutive one year Breaks in
Service before his interest in his Account has become vested to some extent,
pre-Break in Service years of Service shall not be required to be taken into
account for purposes of determining his post-Break in Service vested percentage.

9.2-3 To the extent applicable, in the case of a Participant who has five (5) or
more consecutive one year Breaks in Service, the Participant’s pre-Break in
Service will count in vesting of the Employer-derived post-Break in Service
accrued benefit only if either:

(i) such Participant has any nonforfeitable interest in the accrued benefit
attributable to Employer contributions at the time of severance from employment;
or

(ii) upon returning to Service the number of consecutive one year Breaks in
Service is less than the number of years of Service.

 

22



--------------------------------------------------------------------------------

9.2-4 Notwithstanding any provision of the Plan to the contrary, calculation of
service for determining Vesting Years with respect to Qualified Military Service
will be provided in accordance with Section 414(u) of the Code.

9.2-5 To the extent applicable, if any amendment changes the vesting schedule,
including an automatic change to or from a top-heavy vesting schedule, any
Participant with three (3) or more Vesting Years may, by filing a written
request with the Employer, elect to have his vested percentage computed under
the vesting schedule in effect prior to the amendment. The election period must
begin no later than the later of sixty (60) days after the amendment is adopted,
the amendment becomes effective, or the Participant is issued written notice of
the amendment by the Employer or the Committee.

9.3 Full Vesting Upon Certain Events.

9.3-1 Notwithstanding Section 9.1, a Participant’s interest in his Account shall
fully vest on the Participant’s Normal Retirement Date. The Participant’s
interest in his or her Account shall also fully vest in the event that his
Service is terminated by Disability or by death. Participants who die while
performing Qualified Military Service shall be deemed to be fully vested, in
accordance with the Heroes Earnings Assistance and Relief Tax Act of 2008
(“HEART”).

9.3-2 The Participant’s interest in his Account shall also fully vest in the
event of a “Change in Control.” For these purposes, “Change in Control” shall
mean: (i) a change in control of the Company, of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”) or any successor thereto, whether or not any security of the Company is
registered under Exchange Act; provided that, without limitation, such a Change
in Control shall be deemed to have occurred if any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, or securities of the Company representing more than 50% of the
combined voting power of the Company then outstanding securities; (ii) during
any period of two consecutive years, individuals (the “Continuing Directors”)
who at the beginning of such period constitute the Board of Directors (the
“Existing Board”) of the Company cease for any reason to constitute at least
two-thirds thereof, provided that any individual whose election or nomination
for election as a member of the Existing Board was approved by a vote of at
least two-thirds of the Continuing Directors then in office shall be considered
a Continuing Director unless his or her initial assumption of office occurs as a
result of an actual or threatened contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies by or
on behalf of someone other than a Continuing Director; (iii) the acquisition of
ownership, holding or power to vote more than 50% of the voting stock of the
Bank by any person other than the Company; (iv) the Company or the Bank
transfers substantially all of its assets to another corporation or entity which
is not an affiliate of the Company or the Bank; (v) the Company or the Bank is
merged or consolidated with another corporation or entity and, as a result of
such merger or consolidation, less than sixty percent (60%) of the combined
voting power in the surviving or resulting

 

23



--------------------------------------------------------------------------------

corporation is owned by the former shareholders of the Company or the Bank; or
(vi) a change in the ownership of the Company or the Bank, a change in the
effective control of the Company or the Bank or a change in the ownership of a
substantial portion of the assets of the Company or the Bank, in each case as
provided under Section 409A of the Code and the regulations thereunder. In no
event, however, shall a Change in Control be deemed to have occurred as a result
of any acquisition of securities or assets of the Company, the Bank or a
subsidiary of either of them, by the Company, the Bank, any subsidiary of either
of them, or by any employee benefit plan maintained by any of them. For purposes
of this Section 11(b), the term “person” shall include the meaning assigned to
it under Sections 13(d)(3) or 14(d)(2) of the Exchange Act.

9.3-3 Upon a Change in Control described in Section 9.3-2, the Plan shall be
terminated and the Plan Administrator shall direct the Trustee to sell a
sufficient amount of Stock from the Unallocated Stock Fund to repay any
outstanding Stock Obligation in full. The proceeds of such sale shall be used to
repay such Stock Obligation. After repayment of the Stock Obligation, all
remaining shares in the Unallocated Stock Fund (or the proceeds thereof, if
applicable) shall be deemed to be earnings and shall be allocated in accordance
with the requirements of Section 8.3.

9.4 Full Vesting Upon Plan Termination. Notwithstanding Section 9.1, a
Participant’s interest in his Account shall fully vest upon termination of this
Plan or upon the permanent and complete discontinuance of contributions by his
Employer. In the event of a partial termination, the interest of each affected
Participant shall fully vest with respect to that part of the Plan which is
terminated. A partial termination of the Plan shall be determined by the
Internal Revenue Service Commissioner based on the facts and circumstances of
the particular case in accordance with Code Section 411(d)(3) and the Treasury
Regulations issued thereunder.

9.5 Forfeiture, Repayment, and Restoral. If a Participant’s Service terminates
before his interest in his Account is fully vested, that portion which has not
vested shall be forfeited after a one-year Break in Service. If a Participant’s
Service terminates prior to having any portion of his Account become vested,
such Participant shall be deemed to have received a distribution of his vested
interest immediately upon his termination of Service. If a Participant who has
suffered a forfeiture of the nonvested portion of his Account returns to Service
before he has five (5) consecutive one-year Breaks in Service, the nonvested
portion shall be restored, provided that, if the Participant had received a
distribution of his vested Account balance, the entire amount distributed shall
be repaid prior to such restoral. The Participant may repay such amount at any
time within five years after he has returned to Service. The amount repaid shall
be credited to his Account at the time it is repaid; an additional amount equal
to that portion of his Account which was previously forfeited shall be restored
to his Account at the same time from other Employees’ forfeitures and, if such
forfeitures are insufficient, then from amounts allocated in accordance with
Section 8.1-1(ii), and if insufficient, then from a special contribution by his
Employer for that year. A Participant who was deemed to have received a
distribution of his vested interest in the Plan shall have his Account restored
as of the first day on which he performs an Hour of Service after his return.

In addition, if a Participant did not receive a distribution of his vested
Account balance but his non-vested Account balance was forfeited after a
one-year Break in Service, such

 

24



--------------------------------------------------------------------------------

nonvested Account balance shall be restored if the Plan terminates before the
Participant has a five-year Break in Service. If the Participant did not receive
a distribution of his vested Account balance, any forfeiture restored shall
include earnings that would have been credited to the Account but for the
forfeiture.

9.6 Accounting for Forfeitures. If a portion of a Participant’s Account is
forfeited, Stock allocated to said Participant’s Account shall be forfeited only
after other assets are forfeited. If interests in more than one class of Stock
have been allocated to a Participant’s Account, the Participant must be treated
as forfeiting the same proportion of each class of Stock. A forfeiture shall be
charged to the Participant’s Account as of the first day of the first Valuation
Period in which the forfeiture becomes certain pursuant to Section 9.5. Except
as otherwise provided in that Section, a forfeiture shall be added to the
contributions of the terminated Participant’s Employer which are to be credited
to other Participants pursuant to Section 4.1 as of the last day of the Plan
Year in which the forfeiture becomes certain. Amounts forfeited shall be used to
restore forfeitures as provided under Section 9.5, reduce Employer contributions
(or reallocate as Employer contributions) or to pay Plan expenses.

9.7 Vesting and Nonforfeitability. A Participant’s interest in his Account which
has become vested shall not be forfeited for any reason.

 

Section 10. Payment of Benefits

10.1 Benefits for Participants. For a Participant whose Service ends for any
reason, distribution will be made to or for the benefit of the Participant or,
in the case of the Participant’s death, his Beneficiary, by payment in a lump
sum or installments, in accordance with Section 10.2. Prior to any such
distribution, any Participant entitled to a distribution will receive a form
upon which the Participant can elect the form and manner of such distribution
(e.g., whether to receive the distribution directly or transfer such
distribution to an individual retirement account or other tax-qualified plan), a
special tax notice regarding the consequences of such distribution, and, if
applicable, that the Participant has the right not to consent to a distribution
at such time. If a Participant so desires, he may direct how his benefits are to
be paid to his Beneficiary. Notice to the Participant with regard to having the
right to elect the manner in which his vested Account balance will be
distributed to him may be given up to 180 days before the first day of the first
period for which an amount is payable. If a deceased Participant did not file a
direction with the Committee, the Participant’s benefits shall be distributed to
his Beneficiary in a lump sum.

Notwithstanding any provision to the contrary, if the value of a Participant’s
vested Account balance at the time of any distribution does not exceed $1,000,
then such Participant’s vested Account shall be distributed, without regard to
whether the Participant consents, in a lump sum within 60 days after the end of
the Plan Year in which employment terminates. If the value of a Participant’s
vested Account balance is in excess of $5,000, then his benefits shall not be
paid prior to his Normal Retirement Date unless he elects an early payment date
in a written election filed with the Committee. A Participant may modify such an
election at any time, provided any new benefit payment date is at least 30 days
after a modified election is delivered to the Committee. Failure of a
Participant to consent to a distribution prior to his Normal Retirement Date
shall be deemed to be an election to defer commencement of payment of any

 

25



--------------------------------------------------------------------------------

benefit under this section. Notwithstanding the foregoing, unless a Participant
elects to receive a distribution, the Plan administrator shall transfer accounts
of $1,000 or more, but not exceeding $5,000, in a direct rollover to an
individual retirement account designated by the Plan Administrator in accordance
with Code Section 401(a)(31)(B) and the Treasury Regulations thereunder. All
distributions of $5,000 or less that are made pursuant to this Section without
the Participant’s consent shall be made in cash.

10.2 Time for Distribution.

10.2-1 A Participant’s Account will be distributed following his termination of
Service, but only at the time and in the manner determined by the Committee. The
Committee shall establish a nondiscriminatory written distribution policy which
satisfies the requirements of this Section 10, and such policy may be modified
by the Committee from time to time in a nondiscriminatory manner.

The following alternative modes of distribution may be selected by the Committee
(after considering the liquid assets of the Company and the Trust):

(i) Distribution of a Participant’s Account in a single lump sum;

(ii) Distribution of a Participant’s Account in substantially equal annual or
more frequent installments over a period not exceeding five (5) years (provided
that the period over which installments may be distributed may be extended an
additional year (up to an additional five years) for each $1,070,000 or fraction
thereof by which his Account exceeds $1,070,000 (as adjusted after 2015 for
increases in the cost of living pursuant to Code Section 409(o)(2)); or

(iii) Any combination of the foregoing.

10.2-2 If the Participant and, if applicable, with the consent of the
Participant’s spouse, elects the distribution of the Participant’s Account
balance in the Plan, distribution shall commence no later than (i) one year
after the close of the Plan Year in which the Participant severs employment by
reason of attainment of Normal Retirement Age under the Plan, Disability, or
death, or (ii) the sixth Plan Year following the Plan Year in which the
Participant otherwise severs employment, unless the participant elects a later
date. Clause (ii) shall not apply if the Participant is reemployed by the
Employer before distribution is required to begin. Furthermore, the preceding
sentence shall not apply to the extent that a Participant’s Account consist of
Stock that was acquired pursuant to a Stock Obligation, if the Committee elects
to defer distribution of the portion of the Participants’ Accounts that is
attributable to such Stock until the Plan Year following the Plan Year in which
the Stock Obligation has been fully repaid.

10.2-3 Unless the Participant elects otherwise, the distribution of the balance
of a Participant’s Account shall commence not later than the 60th day after the
latest of the close of the Plan Year in which:

(i) the Participant attains the age of 65;

 

26



--------------------------------------------------------------------------------

(ii) occurs the tenth anniversary of the year in which the Participant commenced
participation in the Plan; or

(iii) the Participant terminates his Service with the Employer.

10.2-4 Minimum Distribution Requirements.

(i) Time and Manner of Distribution:

(A) Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

(B) Death of Participant before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

(I) if the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, then, distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

(II) if the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, then, distributions to the Designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

(III) if there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(IV) if the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 10.2-4 (i)(B), other
than Section 10.2-4 (i)(B)(I), will apply if the surviving spouse were the
Participant.

For purposes of this Section 10.2-4 (i)(B) and Section 10.2-4 (iii), unless
Section 10.2-4 (i)(B)(IV) applies, distributions are considered to begin on the
Participant’s Required Beginning Date. If Section 10.2-4 (i)(B)(IV) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 10.2-4 (i)(B)(I).

(C) Forms of Distribution. Unless the Participant’s interest is distributed in a
lump sum on or before the Required Beginning Date, as of the first distribution
calendar year distributions will be made in accordance with Sections 10.2-4
(ii) and Section 10.2-4 (iii).

 

27



--------------------------------------------------------------------------------

(ii) Required Minimum Distributions During Participant’s Lifetime.

(A) Amount of Required Minimum Distribution for Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the lesser of:

(I) the quotient obtained by dividing the Participant’s Account Balance by the
distribution period in the Uniform Lifetime Table (as set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations), using the Participant’s age
as of the Participant’s birthday in the Distribution Calendar Year; or

(II) if the Participant’s sole Designated Beneficiary for the Distribution
Calendar Year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant’s and spouse’s ages as of the Participant’s and spouse’s birthdays
in the Distribution Calendar Year.

(B) Lifetime Required Minimum Distributions Continue through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 10.2-4 beginning with the first Distribution Calendar Year and up
to and including the Distribution Calendar Year that includes the Participant’s
date of death.

(iii) Required Minimum Distributions After Participant’s Death.

(A) Death On or After Date Distributions Begin.

(I) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the longer of the remaining Life Expectancy
of the Participant or the remaining Life Expectancy of the Participant’s
Designated Beneficiary, determined as follows:

The Participant’s remaining Life Expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year. If
the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, the remaining Life Expectancy of the surviving spouse is calculated
for each Distribution Calendar Year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving spouse’s death, the
remaining Life Expectancy of the

 

28



--------------------------------------------------------------------------------

surviving spouse is calculated using the age of the surviving spouse as of the
spouse’s birthday in the calendar year of the spouse’s death, reduced by one for
each subsequent calendar year.

If the Participant’s surviving spouse is not the Participant’s sole Designated
Beneficiary, the Designated Beneficiary’s remaining Life Expectancy is
calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

(II) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

(B) Death before Date Distributions Begin.

(I) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as provided in Section 10.2-4
(iii)(A).

(II) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

(III) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 10.2-4 (i)(B)(I), this
Section 10.2-4 (iii)(B) will apply as if the surviving spouse were the
Participant.

(iv) Definitions.

(A) “Designated Beneficiary.” The individual who is designated as the
Beneficiary under the Plan and is the Designated Beneficiary under
Section 401(a)(9) of the Code and Section 1.401(a)(9)-4, Q&A-1 of the Treasury
Regulations.

 

29



--------------------------------------------------------------------------------

(B) “Distribution Calendar Year.” A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under Section 10.2-4(i)(B). The required minimum distribution
for the Participant’s first Distribution Calendar Year will be made on or before
the Participant’s required beginning date. The required minimum distribution for
other Distribution Calendar Years, including the required minimum distribution
for the Distribution Calendar Year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of that Distribution Calendar
Year.

(C) “Life Expectancy.” Life Expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury Regulations.

(D) “Participant’s Account Balance.” The Account balance as of the last
Valuation Date in the calendar year immediately preceding the Distribution
Calendar Year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the Account balance
as of dates in the valuation calendar year after the Valuation Date and
decreased by distributions made in the valuation calendar year after the
Valuation Date. The Account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the Distribution Calendar Year if distributed or transferred in the
valuation calendar year.

(E) “Required Beginning Date.” The Required Beginning Date shall be, with
respect to a 5-percent owner (as defined in Code Section 416), not later than
April 1 of the calendar year next following the calendar year in which the
Participant attains age 70 1/2, and (2) with respect to all other Participants,
the Required Beginning Date shall be not later than April 1 of the calendar year
following the calendar year in which the Participant attains age 70 1/2, or, if
later, the year in which the Participant retires.

10.3 Marital Status. The Committee, the Plan, the Trustee, and the Employers
shall be fully protected and discharged from any liability to the extent of any
benefit payments made as a result of the Committee’s good faith and reasonable
reliance upon information obtained from a Participant and his Employer as to his
marital status.

10.4 Delay in Benefit Determination. If the Committee is unable to determine the
benefits payable to a Participant or Beneficiary on or before the latest date
prescribed for payment pursuant to Section 10.1 or 10.2, the benefits shall in
any event be paid within 60 days after they can first be determined, with
whatever makeup payments may be appropriate in view of the delay.

 

30



--------------------------------------------------------------------------------

10.5 Accounting for Benefit Payments. Any benefit payment shall be charged to
the Participant’s Account as of the first day of the Valuation Period in which
the payment is made.

10.6 Options to Receive Stock. Unless ownership of virtually all Stock is
restricted to active Employees and qualified retirement plans for the benefit of
Employees pursuant to the certificates of incorporation or by-laws of the
Employers issuing Stock, a terminated Participant or the Beneficiary of a
deceased Participant may instruct the Committee to distribute the Participant’s
entire vested interest in his Account in the form of Stock. In that event, the
Committee shall apply the Participant’s vested interest in the Investment Fund
to purchase sufficient Stock from the Stock Fund or from any owner of Stock to
make the required distribution. In all other cases, other than as specifically
set forth in Section 10.1, the Participant’s vested interest in the Stock Fund
shall be distributed in shares of Stock, and his vested interest in the
Investment Fund shall be distributed in cash. If Stock acquired with the
proceeds of a Stock Obligation available for distribution consists of more than
one class of Stock, the Participant (or Beneficiary, if applicable) must receive
substantially the same proportion of each such class.

Any Participant who receives Stock pursuant to Section 10.1, and any person who
has received Stock from the Plan or from such a Participant by reason of the
Participant’s death or incompetence, by reason of divorce or separation from the
Participant, or by reason of a rollover contribution described in
Section 402(c)(5) of the Code, shall have the right to require the Employer
which issued the Stock to purchase the Stock for its current fair market value
(hereinafter referred to as the “put right”). The put right shall be exercisable
by written notice to the Committee during the first 60 days after the Stock is
distributed by the Plan, and, if not exercised in that period, during the first
60 days in the following Plan Year after the Committee has communicated to the
Participant its determination as to the Stock’s current fair market value.
However, the put right shall not apply to the extent that the Stock, at the time
the put right would otherwise be exercisable, is “readily tradable on an
established securities market” (as defined under Section 2). Similarly, the put
option shall not apply with respect to the portion of a Participant’s Account
that the Employee elected to have reinvested under Code Section 401(a)(28)(B).
If the put right is exercised, the Trustee may, if so directed by the Committee
in its sole discretion, assume the Employer’s rights and obligations with
respect to purchasing the Stock. Notwithstanding anything herein to the
contrary, in the case of a plan established by a bank (as defined in Code
Section 581), the put option shall not apply if prohibited by a federal or state
law, and Participants are entitled to elect their benefits be distributed in
cash.

The Employer or the Trustee, as the case may be, may elect to pay for the Stock
in equal periodic installments, not less frequently than annually, over a period
beginning not later than 30 days after the exercise of the put right and not
exceeding five years, with adequate security and interest at a reasonable rate
on the unpaid balance, all such terms to be set forth in a promissory note
delivered to the seller with normal terms as to acceleration upon any uncured
default.

Nothing contained herein shall be deemed to obligate any Employer to register
any Stock under any federal or state securities law or to create or maintain a
public market to facilitate the transfer or disposition of any Stock. The put
right described herein may only be exercised by a person described in the second
preceding paragraph, and may not be transferred with any Stock

 

31



--------------------------------------------------------------------------------

to any other person. As to all Stock purchased by the Plan in exchange for any
Stock Obligation, the put right shall be nonterminable. The put right for Stock
acquired through a Stock Obligation shall continue with respect to such Stock
after the Stock Obligation is repaid or the Plan ceases to be an employee stock
ownership plan.

10.7 Restrictions on Disposition of Stock. Except in the case of Stock which is
“readily tradable on an established securities market” (as defined under
Section 2), a Participant who receives Stock pursuant to Section 10.1, and any
person who has received Stock from the Plan or from such a Participant by reason
of the Participant’s death or incompetence, by reason of divorce or separation
from the Participant, or by reason of a rollover contribution described in
Section 402(c)(5) of the Code, shall, prior to any sale or other transfer of the
Stock to any other person, first offer the Stock to the issuing Employer and to
the Plan at the greater of (i) its current fair market value, or (ii) the
purchase price offered in good faith by an independent third party purchaser.
This restriction shall apply to any transfer, whether voluntary, involuntary, or
by operation of law, and whether for consideration or gratuitous. Either the
Employer or the Trustee may accept the offer within 14 days after it is
delivered. Any Stock distributed by the Plan shall bear a conspicuous legend
describing the right of first refusal under this Section 10.7, as well as any
other restrictions upon the transfer of the Stock imposed by federal and state
securities laws and regulations. The Company may require that a Participant
entitled to a distribution of Stock execute an appropriate stock transfer
agreement (evidencing the right of first refusal) prior to receiving a
certificate for Stock.

10.8 Continuing Loan Provisions; Creations of Protections and Rights. Except as
otherwise provided in Sections 10.6 and 10.7 and this Section, no shares of
Employer Stock held or distributed by the Trustee may be subject to a put, call
or other option, or buy-sell arrangement. The provisions of this Section shall
continue to be applicable to such Stock even if the Plan ceases to be an
employee stock ownership plan under Section 4975(e)(7) of the Code.

10.9 Direct Rollover of Eligible Distribution. A Participant or distributee may
elect, at the time and in the manner prescribed by the Trustee or the Committee,
to have any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the Participant or distributee in a direct
rollover.

10.9-1 An “eligible rollover” is any distribution that does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
Participant and the Participant’s Beneficiary, or for a specified period of ten
years or more; any distribution to the extent such distribution is required
under Code Section 401(a)(9); any hardship distribution described in
Section 401(k)(2)(B)(i)(IV) of the Code; and the portion of any distribution
that is not included in gross income (determined without regard to the exclusion
for net unrealized appreciation with respect to employer securities). A portion
of a distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of after-tax employee contributions which are not
includible in gross income. However, such portion may be transferred only to an
individual retirement account or annuity described in Section 408(a) or (b) of
the Code, or to a qualified defined contribution plan described in
Section 401(a) or 403(a) of the Code that agrees to separately accounting for
the portion of such distribution which is includible in gross income and the
portion of such distribution which is not so includible.

 

32



--------------------------------------------------------------------------------

10.9-2 An “eligible retirement plan” is an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), a deemed individual retirement account described in Code
Section 408(q), an annuity plan described in Code Section 403(a), a Roth
individual retirement account in accordance with Code Section 408A(e), or a
qualified trust described in Code Section 401(a), that accepts the distributee’s
eligible rollover distribution. An eligible retirement plan shall also include
an annuity contract described in Section 403(b) of the Code and an eligible plan
under Section 457(b) of the Code which is maintained by a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan.

10.9-3 A “direct rollover” is a payment by the Plan to the eligible retirement
plan specified by the distributee.

10.9-4 The term “distributee” shall refer to a deceased Participant’s Spouse or
a Participant’s former Spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), and shall include
non-spouse Beneficiaries pursuant to Code Section 402(c)(11). In the case of a
non-spouse Beneficiary who has been designated by the Participant or who has
otherwise been identified as his beneficiary, a direct rollover may be made only
to an individual retirement account or annuity described in Code Sections 408(a)
or (b) (“IRA”) that is established on behalf of the designated beneficiary and
that will be treated as an inherited IRA pursuant to the provisions of Code
Sections 402(c)(11).

10.9-5 The Administrator shall provide Participants or other distributes of
eligible rollover distributions with a written notice designed to comply with
the requirements of Code Section 402(f). Such notice shall be provided within a
reasonable period of time before making an eligible rollover distribution. Such
notice may be provided up to 180 days before the first day of the first period
for which an amount is payable.

10.10 Waiver of 30-Day Period After Notice of Distribution. If a distribution is
one to which Sections 401(a)(11) and 417 of the Code do not apply, such
distribution may commence less than 30 days after the notice required under
Treasury Regulations Section 1.411(a)-11(c) is given, provided that:

(i) the Trustee or Committee, as applicable, clearly informs the Participant
that the Participant has a right to a period of at least 30 days after receiving
the notice to consider the decision of whether or not to elect a distribution
(and, if applicable, a particular option); and

(ii) the Participant, after receiving the notice, affirmatively elects a
distribution.

 

33



--------------------------------------------------------------------------------

Section 11. Rules Governing Benefit Claims and Review of Appeals.

11.1 Claim for Benefits. Any Participant or Beneficiary who qualifies for the
payment of benefits shall file a claim for his benefits with the Committee on a
form provided by the Committee. The claim, including any election of an
alternative benefit form, shall be filed at least 30 days before the date on
which the benefits are to begin. If a Participant or Beneficiary fails to file a
claim by the day before the date on which benefits become payable, he shall be
presumed to have filed a claim for payment for the Participant’s benefits in the
standard form prescribed by Sections 10.1 or 10.2.

11.2 Notification by Committee. Within 90 days (45 days if the claim relates to
a disability determination) after receiving a claim for benefits (or within 180
days (75 days if the claim relates to a disability determination), if special
circumstances require an extension of time and written notice of the extension
is given to the Participant or Beneficiary within the initial period after
receiving the claim for benefits), the Committee shall notify the Participant or
Beneficiary whether the claim has been approved or denied. If the Committee
denies a claim in any respect, the Committee shall set forth in a written notice
to the Participant or Beneficiary:

(i) each specific reason for the denial;

(ii) specific references to the pertinent Plan provisions on which the denial is
based;

(iii) a description of any additional material or information which could be
submitted by the Participant or Beneficiary to support his claim, with an
explanation of the relevance of such information; and

(iv) an explanation of the claims review procedures set forth in Section 11.3.

11.3 Claims Review Procedure. Within 60 days (180th day if the claim relates to
a disability determination) after a Participant or Beneficiary receives notice
from the Committee that his claim for benefits has been denied in any respect,
he may file with the Committee a written notice of appeal setting forth his
reasons for disputing the Committee’s determination. In connection with his
appeal the Participant or Beneficiary or his representative may inspect or
purchase copies of pertinent documents and records to the extent not
inconsistent with other Participants’ and Beneficiaries’ rights of privacy.
Within 60 days (45 days if the claim relates to a disability determination)
after receiving a notice of appeal from a prior determination (or within 120
days (90 days if the claim relates to a disability determination), if special
circumstances require an extension of time and written notice of the extension
is given to the Participant or Beneficiary and his representative within the
initial period after receiving the notice of appeal), the Committee shall
furnish to the Participant or Beneficiary and his representative, if any, a
written statement of the Committee’s final decision with respect to his claim,
including the reasons for such decision and the particular Plan provisions upon
which it is based.

 

34



--------------------------------------------------------------------------------

11.4 Determinations of Disability. If the claim relates to a disability
determination, determinations of the Plan Administrator shall include the
information required under applicable United States Department of Labor
regulations.

 

Section 12. The Committee and its Functions.

12.1 Authority of Committee. The Committee shall be the “plan administrator”
within the meaning of ERISA and shall have exclusive responsibility and
authority to control and manage the operation and administration of the Plan,
including the interpretation and application of its provisions, except to the
extent such responsibility and authority are otherwise specifically
(i) allocated to the Company, the Bank, the Employers, or the Trustee under the
Plan and Trust Agreement; (ii) delegated in writing to other persons by the
Company, the Bank, the Employers, the Committee, or the Trustee; or
(iii) allocated to other parties by operation of law. The Committee shall have
exclusive responsibility regarding decisions concerning the payment of benefits
under the Plan. The Committee shall have no investment responsibility with
respect to the Investment Fund except to the extent, if any, specifically
provided in the Trust Agreement. In the discharge of its duties, the Committee
may employ accountants, actuaries, legal counsel, and other agents (who also may
be employed by an Employer or the Trustee in the same or some other capacity)
and may pay their reasonable expenses and compensation.

12.2 Identity of Committee. The Committee shall consist of three or more
individuals selected by the Company or its designee. Any individual, including a
director, trustee, shareholder, officer, or Employee of an Employer, shall be
eligible to serve as a member of the Committee. The Company shall have the power
to remove any individual serving on the Committee at any time without cause upon
10 days written notice, and any individual may resign from the Committee at any
time upon 10 days written notice to the Company. The Company shall notify the
Trustee of any change in membership of the Committee.

12.3 Duties of Committee. The Committee shall keep whatever records may be
necessary to implement the Plan and shall furnish whatever reports may be
required from time to time by the Bank. The Committee shall furnish to the
Trustee whatever information may be necessary to properly administer the Trust.
The Committee shall see to the filing with the appropriate government agencies
of all reports and returns required of the Plan under ERISA and other laws.
Further, the Committee shall have exclusive responsibility and authority with
respect to the Plan’s holdings of Stock and shall direct the Trustee in all
respects regarding the purchase, retention, sale, exchange, and pledge of Stock
and the creation and satisfaction of Stock Obligations. The Committee shall at
all times act consistently with the Company’s long-term intention that the Plan,
as an employee stock ownership plan, be invested primarily in Stock. Subject to
the direction of the board as to the application of Employer contributions to
Stock Obligations, and subject to the provisions of Sections 6.4 and 10.6 as to
Participants’ rights under certain circumstances to have their Accounts invested
in Stock or in assets other than Stock, the Committee shall determine in its
sole discretion the extent to which assets of the Trust shall be used to repay
Stock Obligations, to purchase Stock, or to invest in other assets to be
selected by the Trustee or an investment manager. No provision of the Plan
relating to the allocation or vesting of any interests in the Stock Fund or the
Investment Fund shall restrict the Committee from changing any holdings of the
Trust, whether the changes involve an increase or a decrease in the Stock or
other assets credited to Participants’ Accounts. In determining the proper
extent

 

35



--------------------------------------------------------------------------------

of the Trust’s investment in Stock, the Committee shall be authorized to employ
investment counsel, legal counsel, appraisers, and other agents and to pay their
reasonable expenses and compensation.

12.4 Valuation of Stock. If the valuation of any Stock is not established by
reported trading on an established securities market (as determined under Notice
2011-19), the valuation of such Stock shall be determined by an independent
appraiser. For purposes of the preceding sentence, the term “independent
appraiser” means any appraiser meeting requirements similar to the requirements
of the regulations prescribed under Section 170(a)(1) of the Code.

12.5 Compliance with ERISA. The Committee shall perform all acts necessary to
comply with ERISA. Each individual member or employee of the Committee shall
discharge his duties in good faith and in accordance with the applicable
requirements of ERISA.

12.6 Action by Committee. All actions of the Committee shall be governed by the
affirmative vote of a number of members which is a majority of the total number
of members currently appointed, including vacancies.

12.7 Execution of Documents. Any instrument executed by the Committee shall be
signed by any member of the Committee.

12.8 Adoption of Rules. The Committee shall adopt such rules and regulations of
uniform applicability as it deems necessary or appropriate for the proper
administration and interpretation of the Plan.

12.9 Responsibilities to Participants. The Committee shall determine which
Employees qualify to enter the Plan. The Committee shall furnish to each
Eligible Employee whatever summary plan descriptions, summary annual reports,
and other notices and information may be required under ERISA. The Committee
also shall determine when a Participant or his Beneficiary qualifies for the
payment of benefits under the Plan. The Committee shall furnish to each such
Participant or Beneficiary whatever information is required under ERISA (or is
otherwise appropriate) to enable the Participant or Beneficiary to make whatever
elections may be available pursuant to Sections 6 and 10, and the Committee
shall provide for the payment of benefits in the proper form and amount from the
assets of the Trust Fund. The Committee may decide in its sole discretion to
permit modifications of elections and to defer or accelerate benefits to the
extent consistent with applicable law and the best interests of the individuals
concerned.

12.10 Alternative Payees in Event of Incapacity. If the Committee finds at any
time that an individual qualifying for benefits under this Plan is a minor or is
incompetent, the Committee may direct the benefits to be paid, in the case of a
minor, to his parents, his legal guardian, or a custodian for him under the
Uniform Gifts to Minors Act, or, in the case of an incompetent, to his spouse,
or his legal guardian, the payments to be used for the individual’s benefit. The
Committee and the Trustee shall not be obligated to inquire as to the actual use
of the funds by the person receiving them under this Section 12.10, and any such
payment shall completely discharge the obligations of the Plan, the Trustee, the
Committee, and the Employers to the extent of the payment.

 

36



--------------------------------------------------------------------------------

12.11 Indemnification by Employers. Except as separately agreed in writing, the
Committee, and any member or employee of the Committee, shall be indemnified and
held harmless by the Employer, jointly and severally, to the fullest extent
permitted by ERISA, and subject to and conditioned upon compliance with 12
C.F.R. Section 545.121, to the extent applicable, against any and all costs,
damages, expenses, and liabilities reasonably incurred by or imposed upon it or
him in connection with any claim made against it or him or in which it or he may
be involved by reason of its or his being, or having been, the Committee, or a
member or employee of the Committee, to the extent such amounts are not paid by
insurance.

12.12 Nonparticipation by Interested Member. Any member of the Committee who
also is a Participant in the Plan shall take no part in any determination
specifically relating to his own participation or benefits, unless his
abstention would leave the Committee incapable of acting on the matter.

 

Section 13. Adoption, Amendment, or Termination of the Plan.

13.1 Adoption of Plan by Other Employers. With the consent of the Bank, any
entity may become a participating Employer under the Plan by (i) taking such
action as shall be necessary to adopt the Plan; (ii) becoming a party to the
Trust Agreement establishing the Trust Fund; and (iii) executing and delivering
such instruments and taking such other action as may be necessary or desirable
to put the Plan into effect with respect to the entity’s Employees.

13.2 Plan Adoption Subject to Qualification. Notwithstanding any other provision
of the Plan, the adoption of the Plan and the execution of the Trust Agreement
are conditioned upon their being determined initially by the Internal Revenue
Service to meet the qualification requirements of Code Section 401(a), so that
the Employers may deduct currently for federal income tax purposes their
contributions to the Trust and so that the Participants may exclude the
contributions from their gross income and recognize income only when they
receive benefits. In the event that this Plan is held by the Internal Revenue
Service not to qualify initially under Code Section 401(a), the Plan may be
amended retroactively to the earliest date permitted by U.S. Treasury
Regulations in order to secure qualification under Code Section 401(a). If this
Plan is held by the Internal Revenue Service not to qualify initially under Code
Section 401(a) either as originally adopted or as amended, each Employer’s
contributions to the Trust under this Plan (including any earnings thereon)
shall be returned to it and this Plan shall be terminated. In the event that
this Plan is amended after its initial qualification and the Plan as amended is
held by the Internal Revenue Service not to qualify under Code Section 401(a),
the amendment may be modified retroactively to the earliest date permitted by
U.S. Treasury Regulations in order to secure approval of the amendment under
Code Section 401(a).

13.3 Right to Amend or Terminate. The Company intends to continue this Plan as a
permanent program. However, each participating Employer separately reserves the
right to suspend, supersede, or terminate the Plan at any time and for any
reason, as it applies to that Employer’s Employees, and the Company reserves the
right to amend, suspend, supersede, merge, consolidate, or terminate the Plan at
any time and for any reason, as it applies to the Employees of each Employer. No
amendment, suspension, supersession, merger, consolidation, or termination of
the Plan shall (i) reduce any Participant’s or Beneficiary’s proportionate
interest in the Trust Fund; (ii) reduce or restrict, either directly or
indirectly, the benefit provided

 

37



--------------------------------------------------------------------------------

any Participant prior to the amendment; or (iii) divert any portion of the Trust
Fund to purposes other than the exclusive benefit of the Participants and their
Beneficiaries prior to the satisfaction of all liabilities under the Plan.
Moreover, there shall not be any transfer of assets to a successor plan or
merger or consolidation with another plan unless, in the event of the
termination of the successor plan or the surviving plan immediately following
such transfer, merger, or consolidation, each participant or beneficiary would
be entitled to a benefit equal to or greater than the benefit he would have been
entitled to if the plan in which he was previously a participant or beneficiary
had terminated immediately prior to such transfer, merger, or consolidation.
Following a termination of this Plan by the Company, the Trustee shall continue
to administer the Trust and pay benefits in accordance with the Plan as amended
from time to time and the Committee’s instructions.

 

Section 14. Miscellaneous Provisions.

14.1 Plan Creates No Employment Rights. Nothing in this Plan shall be
interpreted as giving any Employee the right to be retained as an Employee by an
Employer, or as limiting or affecting the rights of an Employer to control its
Employees or to terminate the Service of any Employee at any time and for any
reason, subject to any applicable employment or collective bargaining
agreements.

14.2 Nonassignability of Benefits. No assignment, pledge, or other anticipation
of benefits from the Plan will be permitted or recognized by the Employer, the
Committee, or the Trustee. Moreover, benefits from the Plan shall not be subject
to attachment, garnishment, or other legal process for debts or liabilities of
any Participant or Beneficiary, to the extent permitted by law. This prohibition
on assignment or alienation shall apply to any judgment, decree, or order
(including approval of a property settlement agreement) which relates to the
provision of child support, alimony, or property rights to a present or former
spouse, child or other dependent of a Participant pursuant to a state domestic
relations or community property law, unless the judgment, decree, or order is
determined by the Committee to be a qualified domestic relations order within
the meaning of Code Section 414(p), as more fully set forth in Section 14.12
hereof.

14.3 Limited Liability. The liability of the Employer with respect to
Participants under this Plan shall be limited to making contributions to the
Trust from time to time, in accordance with Section 4.

14.4 Treatment of Expenses. All expenses incurred by the Committee and the
Trustee in connection with administering this Plan and Trust Fund shall be paid
by the Trustee from the Trust Fund to the extent the expenses have not been paid
or assumed by the Employer or by the Trustee. The Committee may determine that,
and shall inform the Trustee when, reasonable expenses may be charged directly
to the Account or Accounts of a Participant or group of Participants to whom or
for whose benefit such expenses are allocable, subject to the guidelines set
forth in Field Assistance Bulletin 2003-03, to the extent not superseded, or any
successor directive, guidance, or regulations issued by the Department of Labor.

 

38



--------------------------------------------------------------------------------

14.5 Number and Gender. Any use of the singular shall be interpreted to include
the plural, and the plural the singular. Any use of the masculine, feminine, or
neuter shall be interpreted to include the masculine, feminine, or neuter, as
the context shall require.

14.6 Nondiversion of Assets. Except as provided in Sections 5.2 and 14.12, under
no circumstances shall any portion of the Trust Fund be diverted to or used for
any purpose other than the exclusive benefit of the Participants and their
Beneficiaries prior to the satisfaction of all liabilities under the Plan.

14.7 Separability of Provisions. If any provision of this Plan is held to be
invalid or unenforceable, the other provisions of the Plan shall not be affected
but shall be applied as if the invalid or unenforceable provision had not been
included in the Plan.

14.8 Service of Process. The agent for the service of process upon the Plan
shall be the president of the Bank, or such other person as may be designated
from time to time by the Bank.

14.9 Governing State Law. This Plan shall be interpreted in accordance with the
laws of the Commonwealth of Kentucky to the extent those laws are not preempted
by ERISA or other federal law.

14.10 Employer Contributions Conditioned on Deductibility. Employer
Contributions to the Plan are conditioned on deductibility under Code
Section 404. In the event that the Internal Revenue Service shall determine that
all or any portion of an Employer Contribution is not deductible under that
Section, the nondeductible portion shall be returned to the Employer within one
year of the disallowance of the deduction.

14.11 Unclaimed Accounts. If all or any portion of the distribution payable to a
Participant or Beneficiary shall, for a period of more than five years after
such distribution becomes payable, remain unpaid because the Plan Administrator
has been unable to ascertain the whereabouts of the Participant or Beneficiary
after sending a registered letter, return receipt requested, to the last known
address of such Participant or Beneficiary, the amount so distributable shall be
treated as a forfeiture under Article 6 hereof. Notwithstanding the foregoing,
if a claim is subsequently made by the Participant or Beneficiary for the
forfeited benefit, such benefit shall be reinstated without any credit or
deduction for earnings and losses. Amounts forfeited from a Participant’s
Account under this Section shall be used to restore forfeitures, reduce Company
contributions (or reallocate as Company contributions) or to pay Plan expenses.

14.12 Qualified Domestic Relations Order. If a domestic relations order is
determined to be a Qualified Domestic Relations Order (“QDRO”), payment to the
alternate payee will begin on or after the “earliest retirement age,” whether or
not the plan participant has actually retired on that date. For purposes of this
Section 14.12, the term “earliest retirement age” is the date on which the
Participant could receive a distribution from the Plan if the Participant
separated from service from the Employer. Further, to the extent provided under
a “qualified domestic relations order,” a former Spouse of a Participant shall
be treated as the Spouse or surviving Spouse for all purposes under the Plan.

 

39



--------------------------------------------------------------------------------

In the case of any domestic relations order received by the Plan:

(i) The Employer or the Committee shall promptly notify the Participant and any
other alternate payee of the receipt of such order and the Plan’s procedures for
determining the qualified status of domestic relations orders; and

(ii) Within a reasonable period after receipt of such order, the Employer or the
Committee shall determine whether such order is a qualified domestic relations
order and notify the Participant and each alternate payee of such determination.
The Employer or the Committee shall establish reasonable procedures to determine
the qualified status of domestic relations orders and to administer
distributions under such qualified orders.

14.13 Use of Electronic Media to Provide Notices and Make Participant Elections.
Pursuant to Treasury Regulations Section 1.401(a)-21, the Plan may elect to use
electronic media to provide notices required to be provided to Participants
under the Plan and will accept elections from Participants communicated to the
Plan using such electronic media.

 

Section 15. Top-Heavy Provisions.

15.1 Top-Heavy Plan. This Plan is top-heavy if any of the following conditions
exist:

(i) If the top-heavy ratio for this Plan exceeds sixty percent (60%) and this
Plan is not part of any required aggregation group or permissive aggregation
group;

(ii) If this Plan is a part of a required aggregation group (but is not part of
a permissive aggregation group) and the aggregate top-heavy ratio for the group
of Plans exceeds sixty percent (60%); or

(iii) If this Plan is a part of a required aggregation group and part of a
permissive aggregation group and the aggregate top-heavy ratio for the
permissive aggregation group exceeds sixty percent (60%).

15.2 Definitions. In making this determination, the Committee shall use the
following definitions and principles:

15.2-1 The “Determination Date,” with respect to the first Plan Year of any
plan, means the last day of that Plan Year, and with respect to each subsequent
Plan Year, means the last day of the preceding Plan Year. If any other plan has
a Determination Date which differs from this Plan’s Determination Date, the
top-heaviness of this Plan shall be determined on the basis of the other plan’s
Determination Date falling within the same calendar years as this Plan’s
Determination Date.

15.2-2 A “Key Employee” means any employee or former employee (including any
deceased employee) who at any time during the plan year that includes the
determination date was an officer of the employer having annual compensation
greater

 

40



--------------------------------------------------------------------------------

than $160,000 (as adjusted under Section 416(i)(1) of the Code), a 5-percent
owner of the employer, or a 1-percent owner of the employer having annual
compensation of more than $160,000. For this purpose, annual compensation means
compensation within the meaning of Section 415(c)(3) of the Code. The
determination of who is a key employee will be made in accordance with
Section 416(i)(1) of the Code and the applicable regulations and other guidance
of general applicability issued thereunder.

15.2-3 A “Non-key Employee” means an Employee who at any time during the five
years ending on the top-heavy Determination Date for the Plan Year has received
compensation from an Employer and who has never been a Key Employee, and the
Beneficiary of any such Employee.

15.2-4 A “required aggregation group” includes (a) each qualified Plan of the
Employer in which at least one Key Employee participates in the Plan Year
containing the Determination Date and (b) any other qualified Plan of the
Employer which enables a Plan described in (a) to meet the requirements of Code
Sections 401(a)(4) or 410. For purposes of the preceding sentence, a qualified
Plan of the Employer includes a terminated Plan maintained by the Employer
within the period ending on the Determination Date. In the case of a required
aggregation group, each Plan in the group will be considered a top-heavy Plan if
the required aggregation group is a top-heavy group. No Plan in the required
aggregation group will be considered a top-heavy Plan if the required
aggregation group is not a top-heavy group. All Employers aggregated under Code
Sections 414(b), (c) or (m) or (o) (but only after the Code Section 414(o)
regulations become effective) are considered a single Employer.

15.2-5 A “permissive aggregation group” includes the required aggregation group
of Plans plus any other qualified Plan(s) of the Employer that are not required
to be aggregated but which, when considered as a group with the required
aggregation group, satisfy the requirements of Code Sections 401(a)(4) and 410
and are comparable to the Plans in the required aggregation group. No Plan in
the permissive aggregation group will be considered a top-heavy Plan if the
permissive aggregation group is not a top-heavy group. Only a Plan that is part
of the required aggregation group will be considered a top-heavy Plan if the
permissive aggregation group is top-heavy.

15.3 Top-Heavy Rules of Application. For purposes of determining the value of
Account balances and the present value of accrued benefits the following
provisions shall apply:

15.3-1 The value of Account balances and the present value of accrued benefits
will be determined as of the most recent Valuation Date that falls within or
ends with the twelve (12) month period ending on the Determination Date.

15.3-2 For purposes of testing whether this Plan is top-heavy, the present value
of an individual’s accrued benefits and an individual’s Account balances is
counted only once each year.

 

41



--------------------------------------------------------------------------------

15.3-3 The Account balances and accrued benefits of a Participant who is not
presently a Key Employee but who was a Key Employee in a Plan Year beginning on
or after January 1, 1984 will be disregarded.

15.3-4 Employer contributions attributable to a salary reduction or similar
arrangement will be taken into account. Employer matching contributions also
shall be taken into account for purposes of satisfying the minimum contribution
requirements of Section 416(c)(2) of the Code and the Plan.

15.3-5 When aggregating Plans, the value of Account balances and accrued
benefits will be calculated with reference to the Determination Dates that fall
within the same calendar year.

15.3-6 The present values of accrued benefits and the amounts of account
balances of an employee as of the determination date shall be increased by the
distributions made with respect to the employee under the plan and any plan
aggregated with the plan under Section 416(g)(2) of the Code during the 1-year
period ending on the determination date. The preceding sentence shall also apply
to distributions under a terminated plan which, had it not been terminated,
would have been aggregated with the plan under Section 416(g)(2)(A)(i) of the
Code. In the case of a distribution made for a reason other than severance from
employment, death, or disability, this provision shall be applied by
substituting “five (5) year period” for “one (1) year period.”

15.3-7 Accrued benefits and Account balances of an individual shall not be taken
into account for purposes of determining the top-heavy ratios if the individual
has performed no services for the Employer during the one (1) year period ending
on the applicable Determination Date. Compensation for purposes of this
subparagraph shall not include any payments made to an individual by the
Employer pursuant to a qualified or non-qualified deferred compensation plan.

15.3-8 The present value of the accrued benefits or the amount of the Account
balances of any Employee participating in this Plan shall not include any
rollover contributions or other transfers voluntarily initiated by the Employee
except as described below. If this Plan transfers or rolls over funds to another
Plan in a transaction voluntarily initiated by the Employee, then this Plan
shall count the distribution for purposes of determining Account balances or the
present value of accrued benefits. A transfer incident to a merger or
consolidation of two or more Plans of the Employer (including Plans of related
Employers treated as a single Employer under Code Section 414), or a transfer or
rollover between Plans of the Employer, shall not be considered as voluntarily
initiated by the Employee.

15.4 Minimum Contributions. For any Top-Heavy Year, each Employer shall make a
special contribution on behalf of each Participant to the extent that the total
allocations to his Account pursuant to Section 4 is less than the lesser of:

(i) three percent of his 415 Compensation for that year, or

(ii) the highest ratio of such allocation to 415 Compensation received by any
Key Employee for that year. For purposes of the special contribution of this
Section 15.4, a Key Employee’s 415 Compensation shall include amounts the Key
Employee elected to defer under a qualified 401(k) arrangement. Such a special
contribution shall be made on behalf of each Participant who is employed by an
Employer on the last day of the Plan Year, regardless of the number of his Hours
of Service, and shall be allocated to his Account.

 

42



--------------------------------------------------------------------------------

If the Employer maintains a qualified plan in addition to this Plan and more
than one such plan is determined to be Top-Heavy, a minimum contribution or a
minimum benefit shall be provided in one of such other plans, including a plan
that consists solely of a cash or deferred arrangement which meets the
requirements of Section 401(k)(12) of the Code and matching contributions with
respect to which the requirements of Section 401(m)(11) of the Code are met.

15.5 Top-Heavy Provisions Control in Top-Heavy Plan. In the event this Plan
becomes top-heavy and a conflict arises between the top-heavy provisions herein
set forth and the remaining provisions set forth in this Plan, the top-heavy
provisions shall control.

 

43